Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 1 of 59 PageID: 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 LEIKA DUMOND, on behalf of herself
 and all others similarly situated,

                        Plaintiff,
        vs.                                                       19-cv-14723
                                                      Civil No.: _____________

 MERCEDES-BENZ USA, LLC, a                            CLASS ACTION COMPLAINT
 Delaware Limited Liability Company,                  DEMAND FOR JURY TRIAL
 DAIMLER AG, a foreign corporation,

                        Defendants.


                                CLASS ACTION COMPLAINT

       Plaintiff Leika Dumond (“Plaintiff”), on behalf of herself and all others similarly situated,

by and through counsel brings this action against Defendants Mercedes-Benz USA, LLC and

Daimler AG (collectively “Mercedes”). Plaintiff’s allegations herein are based upon personal

knowledge as to her own acts and experiences in this matter, the investigation of counsel, and upon

information and belief as to all other matters.

                            IDENTIFICATION OF THE PARTIES
                                     (Local Rule 10.1)

       1.      The names and addresses of the parties to this action are: (a) Plaintiff Leika

Dumond, 258.5 Glenwood Avenue, East Orange, New Jersey 07017; (b) Mercedes-Benz USA,

LLC is a Delaware limited-liability corporation whose principal place of business is 303 Perimeter

Center North, Suite 202, Atlanta, Georgia 30346; ; and, (c) Daimler AG is a foreign corporation

headquartered in Stuttgart, Baden-Wurttemberg, Germany.

                                      SUMMARY OF CASE

       2.      Historically, automobile sunroofs have been modestly sized, spanning just a small

portion of the roof over the driver and front passenger seats. Starting in the mid-2000s, sunroofs


                                                  1
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 2 of 59 PageID: 2




expanded in size to cover almost the entire roof. While these sunroofs are aesthetically pleasing,

and thus command a premium price, they also pose new and significant engineering challenges.

Replacing metal roofs with large plates of glass requires precision in the strengthening, attachment,

and stabilization of the glass. As a result of Mercedes’ failure to design and manufacture panoramic

sunroofs that meet the new engineering challenges, Mercedes’ panoramic sunroofs are defective

in that they are unable to withstand foreseeable stresses of ordinary use, which ultimately leads to

a catastrophic failure usually described as an explosion of the sunroof in both moving and

stationary environments (“the Defect”).

         3.       Some manufacturers, including Hyundai and Volkswagen, have issued voluntary

safety recalls because of the panoramic sunroofs’ propensity to spontaneously shatter. Yet,

Mercedes has refused to issue a recall.

         4.       On May 12, 2014, the National Highway and Transportation Safety Administration

(“NHTSA”) opened an investigation into spontaneous shattering of the panoramic sunroof on the

Kia Sorento, model years 2011-2013. 1 Not only does that investigation remain open, but the

NHTSA expanded the investigation to include Mercedes along with several other automobile

manufacturers offering the panoramic sunroof feature. 2

         5.       On April 14, 2016, Chief Counsel for NHTSA issued a General Order Directed To

Motor Vehicle Manufacturers, including Mercedes. 3 The General Order was addressed to, among

others, David Tait, General Manager, Engineering Services of Mercedes-Benz US, LLC. 4 The



1 In order to view the status and documents within the investigation, go to https://www.nhtsa.gov/recalls#vehicle, last
accessed July 2, 2019. Then, right under Check Your Vehicle Safety, the site provides the option to “Also search by
NHTSA ID.” Select that option. Then, enter EA14-002 as the NHTSA Safety Issue ID.
2 Exhibit A: NHTSA General Order dated April 14, 2016 https://static.nhtsa.gov/odi/inv/2014/INLM-EA14002-
63477.pdf, last accessed July 2, 2019.
3 Id.
4 Id.


                                                          2
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 3 of 59 PageID: 3




General Order requested, among other things, identification of the total population of Mercedes’

vehicles that offer the panoramic sunroof as original equipment and the auto maker’s information

about all incidents wherein a spontaneous shattering of the panoramic sunroof was reported. 5 The

General Order request is comprehensive and responses were due to the NHTSA on May 16, 2016.

        6.      While several automobile manufacturers’ responses appear on the site available to

the public, Mercedes responses, if any were made, are not accessible. 6

                                               PARTIES

        7.      Plaintiff Leika Dumond is a citizen and resident of East Orange, New Jersey located

in Essex County.

        8.      Mercedes-Benz USA, LLC (“Mercedes USA”) is a Delaware limited-liability

corporation whose principal place of business is 303 Perimeter Center North, Suite 202, Atlanta,

Georgia 30346.

        9.      Mercedes USA through its various entities designs, manufactures, markets,

distributes, and sells Mercedes automobiles in New Jersey and New York as well as multiple other

locations in the United States and worldwide. Mercedes USA and/or its agents designed,

manufactured, and installed the panoramic sunroofs in the Class Vehicles. Mercedes USA also

developed and disseminated the owner’s manuals and warranty booklets, advertisements, and other

promotional materials relating to the Class Vehicles.

        10.     Defendant Daimler Aktiengesellschaft (“Daimler AG”) is a foreign corporation

headquartered in Stuttgart, Baden-Wurttemberg, Germany.




5 Id.
6 See NHTSA Safety Issue ID EA14-002, 113 Associated Documents, https://www.nhtsa.gov/recalls#vehicle, last
     accessed July 2, 2019.

                                                     3
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 4 of 59 PageID: 4




        11.      Daimler AG is engaged in the business of designing, engineering, manufacturing,

testing, marketing, supplying, selling, and distributing motor vehicles, including the Class

Vehicles, in the United States.

        12.      Daimler AG is and was at all relevant times doing business in a continuous manner

through a chain of distribution and dealers throughout the United States, including within the

District of New Jersey, by selling, advertising, promoting, and distributing Mercedes-Benz motor

vehicles.

        13.      Daimler AG also developed, reviewed, and approved the marketing and advertising

campaigns designed to sell the Class Vehicles.

        14.      Through its wholly-owned subsidiaries and/or agents, Daimler AG markets its

products in a continuous manner in the United States, including in the State of New Jersey.

        15.      Daimler AG is the parent of, controls, and communicates with Mercedes USA

concerning virtually all aspects of the Class Vehicles distributed in the United States.

        16.      Mercedes USA acts as the sole distributor for Mercedes-Benz vehicles in the United

States, purchasing those vehicles from Daimler AG in Germany for sale in this country.

        17.      The relationship between Daimler AG and Mercedes USA is governed by a General

Distributor Agreement that gives Daimler AG the right to control nearly every aspect of Mercedes

USA’s operations—including sales, marketing, management policies, information governance

policies, pricing, and warranty terms.

        18.      Daimler AG owns 100% of the capital share in Mercedes USA. 7

        19.      Daimler AG paid 19 million euros (approximately 21.8 million U.S. dollars) in

relocation expenses for Mercedes USA’s headquarters.



7 Daimler AG 2015 Annual Report, Notes to the Consolidated Financial Statement, p. 274.


                                                       4
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 5 of 59 PageID: 5




                                    JURISDICTION AND VENUE

        20.      This Court has jurisdiction over this class action under the Class Action Fairness

Act, 23 U.S.C. §1332(d). There are at least one hundred members of the proposed class(es). The

aggregated claims of the individual class members exceed the sum value of $5,000,000.00,

exclusive of interest and costs. Mercedes and more than two-thirds of the proposed plaintiff class

are citizens of different states.

        21.      This Court may exercise jurisdiction over Mercedes because it is registered to

conduct business in New Jersey, it has sufficient minimum contacts in New Jersey, and it

intentionally avails itself of the markets within New Jersey through the promotion, sale, marketing,

and distribution of its vehicles thus rendering jurisdiction by this Court proper and necessary.

        22.      Subject-matter jurisdiction also arises under the Magnuson-Moss Warranty Act

claims asserted under 15 U.S.C. § 2301, et seq.

        23.      Venue is proper in this District under 28 U.S.C. § 1391 because Mercedes transacts

business in this District and a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred in this District.

                                    SUBSTANTIVE ALLEGATIONS

                             The Mercedes Panoramic Sunroof Defect

        24.      Mercedes manufactures, markets, and distributes automobiles in the United States

under the Mercedes and Mercedes-Benz brand names.

        25.      The Mercedes automobile models with factory-installed panoramic sunroofs that

are the subject of this case (collectively “Class Vehicles”) include:

        •     2003-present C-Class;
        •     2007-present CL-Class;
        •     2013-present CLA-Class;
        •     2003-present E-Class;


                                                  5
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 6 of 59 PageID: 6




        •     2008-present G-Class;
        •     2007-present GL-Class;
        •     2012-present GLK
        •     2012-present GLC-Class;
        •     2012-present ML-Class;
        •     2010-present M-Class;
        •     2015 Mercedes Maybach S-600;
        •     2007-present R-Class;
        •     2013-present S-Class;
        •     2013-present SL-Class; and
        •     2013-present SLK-Class.

        26.      Plaintiff anticipates amending the Class Vehicles definition upon Mercedes

identifying, in discovery and/or the NHTSA investigation, all of its U.S. vehicles manufactured

and sold with the factory-installed panoramic sunroof feature.

        27.      Starting in the 2000s, Mercedes manufactured and sold through its authorized

dealerships vehicles with an optional upgrade of a factory-installed panoramic sunroof. The

panoramic sunroof designs in all of the Class Vehicles are substantially similar in design and

manufacture.

        28.      Mercedes generally markets the panoramic sunroofs as a luxury upgrade, available

even on what it considers to be its lower-end cars (costing less than $50,000.00) like the CLA-
                                        8
Class, C-Class, and C-Class Coupe. The cost to upgrade the sunroof, depending upon the vehicle,

ranges from over one thousand to several thousand dollars. The actual material cost of the

panoramic sunroofs is relatively low, making the option one of the most profitable features in the

automotive industry.

        29.      Panoramic sunroofs are made of tempered or laminated glass that attaches to tracks,

which in turn are set within a frame attached to the vehicle. Most panoramic sunroofs, including


8 Lott, Austin, “Vehicles Offering Panoramic Sunroofs for Less Than $50,000.”MotorTrend April 21, 2015
http://www.motortrend.com/news/vehicles-offering-panoramic-sunroofs-for-less-than-50000/, last accessed July 2,
2019.

                                                       6
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 7 of 59 PageID: 7




those offered by Mercedes, include a retractable sunshade.

        30.     Photographic examples of the Mercedes’ panoramic sunroof feature include:



                       2013 Mercedes-Benz GL-350 Panoramic Sunroof 9




9         http://benzblogger.s3.amazonaws.com/wp-content/uploads/2012/07/24135756/2013-GL-Class-Panoramic-
Roof.jpg, last accessed July 2, 2019.

                                                    7
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 8 of 59 PageID: 8




                              2014 Mercedes-Benz CLA 250 Sunroof 10




                       2016 Mercedes-Maybach S600 Panoramic Sunroof 11




        31.     Panoramic sunroofs present manufacturing, design, and safety challenges for


10 https://www.caricos.com/cars/m/mercedes-benz/2014_mercedes-benz_cla-class_us/images/45.html, last accessed
July 2, 2019.
11     http://www.caricos.com/cars/m/mercedes-benz/2016_mercedes-maybach_s-class/1600x1200/30.html,       last
accessed July 2, 2019.

                                                      8
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 9 of 59 PageID: 9




manufacturers because the large plates of glass take up much of the surface area of the vehicle’s

roof.

        32.    One particular challenge is the material make-up of the glass. Whereas some

manufacturers, such as Volvo and Honda, have used a laminated glass, other manufacturers, such

as Mercedes, Ford, Nissan, Kia, Hyundai, and Volkswagen, have opted to install panoramic

sunroofs with tempered glass that feature large areas of ceramic paint.

        33.    In the automotive industry, generally tempered or toughened glass is made in the

same manner: a piece of annealed glass is shaped and cut as to original equipment manufacturing

(“OEM”) standards. The glass is heated and then rapidly cooled, i.e., tempered. The tempering

process creates an outer layer of glass that is compressed (similar to being shrink-wrapped) around

a middle core of the glass that is constantly pressing outwards creating tension or tensile force.

The compressive and tensile layers create a stronger piece of glass as compared to non-tempered

glazing. However, if the compressive layer is compromised the entire piece of glass fails

catastrophically and often explosively.

        34.    The defects in design and manufacture of the panoramic sunroofs are compounded

by Mercedes’ use of thinner glass. Car makers use thinner glass to save weight and improve vehicle

fuel efficiency. Thinner glass, however, is very difficult to temper properly (especially when

thicknesses are 4 mm or less) as the compressive layers are thinner, increasing the probability of

catastrophic failure.

        35.    Additionally, the tempered glass used in the Class Vehicles features a ceramic paint

applied prior to tempering. Automotive ceramic paint or ceramic enamels are composed of fine

powders of low melting point glass frit, pigments, and other additive oxides, sulfides, or metals.

After application of the ceramic enamel, the glass is then tempered, as described above. These



                                                 9
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 10 of 59 PageID: 10




ceramic enamels are applied on the top around the edges of panoramic sunroof glazing and serve

aesthetic and functional purposes. The ceramic paint area appears as a “black band” along the edge

of the glass.

        36.     Ceramic enamels are known “adulterants” and significantly weaken the structural

strength and integrity of the Class Vehicles’ tempered panoramic sunroof glazing. Among other

factors, ceramic enamels compromise glass strength because: (1) the enamels have different

thermal expansion coefficients than the glass substrates (the glass and the paint expand at different

rates), resulting in residual stress between the ceramic enamel and the glass substrate; and (2) the

glass frit will ion exchange with the glass substrate lessening or eliminating the compressive layer

above the tensile region thereby significantly weakening it.

        37.     The ceramic paint area is relatively small in conventional sunroofs, but ceramic

paint areas have become larger with the advent of panoramic sunroofs resulting in the glass

becoming progressively weaker, more likely to spontaneously burst and, for the unsuspecting

driver and passengers, more dangerous.

        38.     Yet another challenge presented by the employment of panoramic sunroofs is

fastening. The sunroof glass needs to be fastened to the vehicle with a sufficient degree of

tightness. Mercedes and other manufacturers fasten the sunroof in a manner that reduces road and

wind noise, and makes them less susceptible to rainwater incursion. At the same time though,

flexing and vibration caused by ordinary driving imposes stress on the sunroof, ultimately causing

the glass to shatter. In the Mercedes models at issue, the compromised tempered glass cannot

withstand the pressures and flexing that the sunroof frame and vehicle demand. This can be true

even when the vehicle is brand new or is parked and sitting still.

        39.     Given their size, thinness, curvature, ceramic paint coating, and manner of



                                                 10
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 11 of 59 PageID: 11




attachment to the vehicle’s frame, panoramic sunroofs in Class Vehicles are weakened and not

capable of withstanding the stresses reasonably anticipated and encountered in ordinary usage,

making them defective because they are substantially likely to shatter and are not reasonably fit

for their intended use and environment. In other words, panoramic sunroofs in Class Vehicles are

unnecessarily prone to experience an explosive failure in connection with environmental forces

reasonably anticipated in ordinary use. This propensity to shatter makes Class Vehicles

unreasonably dangerous and unfit for their intended use of providing a safe means of

transportation.

       40.        In 2013, the Korea Automobile Testing & Research Institute (“KATRI”) concluded

that the enamel used for ceramic paint areas in panoramic sunroofs like those installed in Mercedes

vehicles impairs the strength of the glass, making it not only less durable than the usual toughened

glass, but also less durable than ordinary glass.

       41.        Following KATRI’s report, an Informal Working Group on Panoramic Sunroof

Glazing was established by the United Nations Economic Commission for Europe to evaluate the

safety of panoramic sunroofs. The Working Group is chaired by a representative from KATRI and

is considering whether to amend the UN regulations on safety glazing. At the end of June 2016,

the Working Group confirmed that conventional automotive glass enamels weaken the mechanical

strength of panoramic sunroof glazing.

                        Consumer Complaints Reveal the Magnitude of the Defect

       42.        At least forty-three Mercedes-Benz owners reported an incident of their sunroof

spontaneously shattering to the NHTSA. Reporting began as early as 2008. A summary of these

consumer complaints appear below:

       DATE OF        DATE OF    MODEL    NISSAN         NHTSA ID   NHTSA CONSUMER COMPLAINT
       NHTSA         INCIDENT    YEAR     MODEL           NUMBER            EXCERPT
     COMPLAINT


                                                    11
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 12 of 59 PageID: 12



 1.   6/12/2018    6/11/2018   2014   C250         11101470   “I WAS DRIVING ON THE
                                                              FREEWAY AT AROUND 9AM CST
                                                              HEADED TO DFW AIRPORT WHEN
                                                              ALL OF A SUDDEN I JUST HEARD
                                                              A LOUD BANG. I IMMEDIATELY
                                                              FELT PRESSURE IN MY EARS AND
                                                              IT NOW FELT LIKE THERE WAS A
                                                              WINDOW OPEN. HAVING PULLED
                                                              OUT TO A SAFE SPOT ON THE SIDE
                                                              OF THE FREEWAY TO INSPECT
                                                              THE VEHICLE, I WAS SHOCKED TO
                                                              SEE THE SUNROOF GLASS IS
                                                              WHAT HAD EXPLODED.”

 2.   5/28/2018    5/25/2018   2013   C250         11098292   “SUNROOF EXPLODES AND
                                                              SHATTERS FOR NO APPARENT
                                                              REASON WHILE DRIVING
                                                              STRAIGHT ON THE HIGHWAY.”

 3.   5/2/2018     5/2/2018    2016   GL450        11091309   “THE SUNROOF IN THIS VEHICLE
                                                              SHATTERED OVERNIGHT
                                                              WITHOUT ANY KNOWN CAUSE….
                                                              WE TOOK THE VEHICLE TO THE
                                                              MERCEDES BENZ DEALERSHIP
                                                              AND THE REPRESENTATIVE
                                                              THERE SAID HE HAD NEVER
                                                              HEARD OF THIS HAPPENING;
                                                              HOWEVER, THERE ARE MANY
                                                              INCIDENTS REPORTED ON THE
                                                              INTERNET OF THIS EXACT SAME
                                                              ISSUE. I HOPE YOU CAN FORCE
                                                              THEM TO LOOK INTO THIS ISSUE
                                                              FOR SAFETY REASONS AND ALSO
                                                              FOR THE MONETARY EXPENSE TO
                                                              THE CONSUMER. IT SHOULD BE A
                                                              WARRANTY REPAIR ITEM.”

 4.   4/30//2018   4/28/2018   2014   ML350        11091112   “SUNROOF EXPLODING - WAS
                                                              DRIVING ON THE FREEWAY AT
                                                              AROUND 70MPH WHEN I HEARD A
                                                              LOUD BANG. I COULD TELL IT
                                                              CAME FROM ABOVE AND COULD
                                                              TELL THE SUNROOF HAD
                                                              SHATTERED….IT HAPPENED
                                                              SUDDENLY WITHOUT ANY
                                                              WARNING….THERE WAS NO
                                                              IMPACT FROM ANYTHING.”

 5.   3/27/2018    3/26/2018   2009   R350         11081564   “WHILE DRIVING AT 60 MPH, THE
                                                              CONTACT HEARD SOMETHING
                                                              LIKE A LOUD POPPING SOUND. AT
                                                              THAT POINT, THE CONTACT
                                                              REALIZED THAT THE SUNROOF
                                                              HAD EXPLODED WITHOUT
                                                              IMPACT. THE CONTACT STATED
                                                              THAT THE VEHICLE WAS TAKEN

                                              12
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 13 of 59 PageID: 13



                                                              TO AN INDEPENDENT MECHANIC
                                                              WHERE THE TECHNICIAN
                                                              INFORMED THE CONTACT THE
                                                              FAILURE HAD NEVER BEEN SEEN
                                                              BEFORE. THE DEALER WAS NOT
                                                              CONTACTED AND MADE AWARE
                                                              OF THIS FAILURE….”

 6.   2/6/2018    2/5/2018    2017   GLC300        11067206   “EXPLODING PANORAMIC
                                                              SUNROOF: WHILE DRIVING
                                                              ABOUT 40MPH ON ROUTE
                                                              35SOUTH (MIDDLETOWN, NJ) IN 30
                                                              DEGREE WEATHER AT 7:30PM ON
                                                              5FEB2018 THE FORWARD PANEL
                                                              OF THE PANORAMIC SUNROOF
                                                              EXPLODED. THERE WERE NO
                                                              OTHER CARS AROUND ME. IT WAS
                                                              A LOUD POP EXPLOSION. THE
                                                              SAFETY GLASS LOOKS PUSHED
                                                              OUT AND GLASS STARTED TO FLY
                                                              BEHIND THE CAR ONTO THE
                                                              ROAD.”

 7.   2/2/2018    1/21/2018   2013   GLK250        11066702   “DRIVING 45-50 MPH ON THE
                                                              ROAD ALONE AND AM STARTLED
                                                              BY LOUD NOISE WHICH
                                                              RESEMBLED A GUNSHOT…I
                                                              LOOKED UP AND NOTICED MY
                                                              PANORAMIC SUNROOF WHAT
                                                              SHATTERED IN TINY PIECES.
                                                              DEALERSHIP STATED THAT ‘NO
                                                              OUTSIDE SOURCE FOUND
                                                              CAUSING DAMAGE’ TO THE
                                                              SUNROOF. CAR IS UNDER AND
                                                              EXTENDED WARRANTY AND
                                                              MANUFACTURE HAS REFUSED TO
                                                              TAKE RESPONSIBILITY FOR THE
                                                              ISSUE.”

 8.   1/27/2018   1/26/2018   2010    E350         11065391   “I WAS DRIVING…AT HIGHWAY
                                                              SPEEDS, WHEN OUT OF NOWHERE
                                                              THE SUNROOF JUST SHATTERS
                                                              INTO PIECES. THERE WAS NO
                                                              LARGE OBJECT THAT CAME
                                                              TOWARDS ME…. I…CALLED THE
                                                              TOLL ROAD AUTHORITY. THEY
                                                              SUMMONED AN OFFICER TO HELP
                                                              ME. THE OFFICER SEARCHED THE
                                                              AREA OF THE FREEWAY FOR ANY
                                                              OBJECT THAT COULD HAVE
                                                              CAUSED THIS, AND FOUND
                                                              NOTHING. AT CLOSER
                                                              INSPECTION HE AND I NOTICED
                                                              THAT GLASS BOWED OUTWARD
                                                              AND NO MAJOR BODY DAMAGE
                                                              BEHIND THE SUNROOF

                                              13
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 14 of 59 PageID: 14



                                                                  INDICATED THAT NO OBJECT
                                                                  CAUSED THIS. I THEN WENT TO
                                                                  THE DEALERSHIP AND TOLD
                                                                  THEM ABOUT THIS
                                                                  SPONTANEOUS SHATTERING
                                                                  ONLY TO BE TOLD THAT IT'S
                                                                  IMPOSSIBLE FOR SOMETHING
                                                                  LIKE THIS TO HAPPEN ON ITS
                                                                  OWN. I WAS TOLD PERHAPS IT'S A
                                                                  'PEBBLE'…. I AM CONVINCED
                                                                  THAT THIS SHATTERED...IN FACT
                                                                  EXPLODED (THAT'S HOW IT
                                                                  SOUNDED) BY ITSELF AND WAS A
                                                                  DEFECTIVE GLASS…..”

 9.     1/13/2018   11/15/2017    2007   R320          11062610   “PANORAMA SUNROOF
                                                                  EXPLODED WHILE PARKED IN
                                                                  OUR GARAGE.”

 10.    1/12/2018   12/18/2017    2016   GLE400        11062371   “WHILE DRIVING...AT HIGHWAY
                                                                  SPEEDS THE PANORAMIC
                                                                  SUNROOF SPONTANEOUSLY
                                                                  SHATTERED COVERING MY WIFE
                                                                  WITH GLASS AND ALMOST
                                                                  CAUSING HER TO LOSE
                                                                  CONTROL.”

 11.   12/31/2017   12/16/2017    2012   GLK350        11057781   “I WAS DRIVING…WHEN I HEARD
                                                                  A LOUD POP….THE WHOLE FRONT
                                                                  PANEL SUNROOF NOW LOOKED
                                                                  LIKE CRACKLE GLASS. WHEN I
                                                                  GOT HOME I LOOKED TO SEE IF
                                                                  SOMETHING HAD HIT THE
                                                                  SUNROOF BUT NOTHING HAD.
                                                                  WHEN I CONTACTED MY
                                                                  MERECEDES DEALERSHIP THEY
                                                                  WOULD NOT ACKNOWLEDGE
                                                                  THERE WAS A PROBLEM EVEN
                                                                  THOUGH I HAD TOLD THEM WHAT
                                                                  THE MERCEDES BLOGS WERE
                                                                  SAYING. I HAD THE DEALERSHIP
                                                                  REPLACE THE SUNROOF THE
                                                                  PANEL COST $1131.20 PLUS LABOR
                                                                  $402.50.”

 12.   12/28/2017   12/20/2017    2016   GLE450        11057226   “MY SUNROOF EXPLODED
                                                                  SPONTANEOUSLY WHILE I WAS
                                                                  DRIVING. THERE WAS NO SIGNS
                                                                  OF DAMAGE TO THE GLASS. THE
                                                                  GLASS FLEW BACK ON ROAD AND
                                                                  THE GLASS REMAINING ON TOO
                                                                  APPEARED BOWED.”

 13.   12/27/2017   8/2/2017     2016    GLC300        11056986   “PANORAMIC SUNROOF
                                                                  SHATTERED AND EXPLODED
                                                                  WITHOUT WARNING, WITHOUT

                                                  14
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 15 of 59 PageID: 15



                                                                 ANY EXTERNAL IMPACT SEEN,
                                                                 FELT OR HEARD. VEHICLE WAS
                                                                 MOVING ON RURAL HIGHWAY
                                                                 (FLAT FARMLAND) AROUND 55-60
                                                                 MPH. EXTERNAL TEMPERATURE
                                                                 ABOVE 100 DEGREES. HIGHWAY
                                                                 TRAFFIC NORMAL, NOT DENSE OR
                                                                 EMPTY. ODOMETER AT 12,000
                                                                 MILES. HAZARD DUE TO
                                                                 DEFECTIVE/ INSUFFICIENTLY
                                                                 STRONG SUNROOF GLASS.”

 14.   11/21/2017   11/10/2017   2016   C300          11047852   “I WAS DRIVING DOWN THE
                                                                 FREEWAY AT APPROXIMATELY 65
                                                                 MPH AND THE PANORAMIC
                                                                 SUNROOF…EXPLODED. I SAY
                                                                 ‘EXPLODED’ BECAUSE NOTHING
                                                                 STRUCK THE GLASS AND MOST
                                                                 OF THE GLASS BLEW OUT AND
                                                                 OFF THE CAR, NOT IN….YOU CAN
                                                                 EVEN SEE WHERE THE GLASS
                                                                 REMAINING IS STICKING UP, NOT
                                                                 DOWN. THE SHADE WAS OPEN SO
                                                                 GLASS DID FALL INTO MY CAR,
                                                                 CUTTING MY ARM. IF KIDS OR
                                                                 OTHERS WERE IN THE CAR, IT
                                                                 WOULD LIKELY HAVE CUT THEM
                                                                 OR COULD HAVE RESULTED IN
                                                                 GLASS DUST IN THEIR EYES, ETC.
                                                                 IT ALSO COULD HAVE CAUSED
                                                                 AN ACCIDENT BY SCARING ME
                                                                 BUT ALSO SINCE MUCH OF IT
                                                                 BLEW OFF MY CAR, IT PUT THE
                                                                 CARS BEHIND ME IN DANGER
                                                                 AND COULD HAVE CAUSED THEM
                                                                 TO CRASH. MERCEDES HAS NOT
                                                                 TAKEN RESPONSIBILITY OF THIS
                                                                 YET, BUT I HAVE BROUGHT THIS
                                                                 TO THEIR ATTENTION. THE
                                                                 VEHICLE WAS ONLY A LITTLE
                                                                 OVER 1 YEAR OLD AND ONLY
                                                                 ABOUT 17,000 MILES ON IT. NO
                                                                 WAY SHOULD THIS HAVE
                                                                 HAPPENED….”

 15.   11/5/2017    11/5/2017    2007   R320          11043585   “SUNROOF EXPLODED WHILE
                                                                 PARKED IN GARAGE.”

 16.   11/5/2017    10/17/2017   2017   GLC300        11043584   “WHILE DRIVING…THE SUNROOF
                                                                 EXPLODED…MY CONCERN IS
                                                                 HOW THE SUNROOF SHATTERED
                                                                 AND THE QUALITY OF THE
                                                                 MATERIAL/GLASS USED. WHAT
                                                                 TYPE OF GLASS IS USED IN THIS
                                                                 VEHICLE FOR IT TO SHATTER AS
                                                                 IT DID? IS THIS PERHAPS A SIGN

                                                 15
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 16 of 59 PageID: 16



                                                                 OF CHEAPER MATERIAL BEING
                                                                 USED ON THE SUNROOF….”
 17.   10/28/2017   10/9/2017    2017   E300          11040697   “PANORAMIC SUNROOF
                                                                 SPONTANEOUSLY EXPLODED
                                                                 WHILE DRIVING ON FREEWAY.”

 18.   10/16/2017   10/14/2017   2017   GLC300        11033826   “WHILE DRIVING…WE HEARD A
                                                                 LOUD BAM, A MOMENT LATER
                                                                 HEARD CRACKING THEN
                                                                 SHATTERED GLASS FROM MY
                                                                 SUNROOF FELL INTO THE CAR….”
 19.   8/31/2017    8/29/2017    2013   C300          11020997   “…LESS THAN A HALF A MILE
                                                                 FROM ENTERING THE HIGHWAY
                                                                 MY SUNROOF EXPLODED. THERE
                                                                 WERE NO CARS NEAR ME AND NO
                                                                 DEBRIS NEAR MY CAR. I
                                                                 CONTACTED MERCEDES BENZ
                                                                 AND THEY SEEM VERY
                                                                 UNCONCERNED. WHEN THIS
                                                                 OCCURRED GLASS WENT
                                                                 EVERYWHERE, ALL OVER ME
                                                                 AND BOTH THE FRONT AND BACK
                                                                 SETS. I WAS DRIVING AT A SPEED
                                                                 OF 60 MILES AND HOUR. AFTER
                                                                 GAINING CONTROL OF THE CAR I
                                                                 GOT OUT AND CALLED THE
                                                                 POLICE AND MY INSURANCE
                                                                 COMPANY. THIS WAS A
                                                                 TERRIFYING EXPERIENCE.”

 20.   7/11/2017    6/27/2017    2015   GLA250        11004296   “I WAS DRIVING AT 45MPH
                                                                 DURING DAY TIME, IN NORMAL
                                                                 SLOW-TRAFFIC CONDITIONS…,
                                                                 WHEN MY PANORAMIC SUNROOF
                                                                 EXPLODED. OUTSIDE
                                                                 TEMPERATURE WAS 66F, I WAS
                                                                 NOT DRIVING UNDER A BRIDGE
                                                                 AND I DIDN'T HEAR ANY NOISE OF
                                                                 IMPACT GENERATED BY A
                                                                 FOREIGN OBJECT. AT THE TIME
                                                                 OF THE EXPLOSION I WAS
                                                                 PASSING A TRUCK AND BY THE
                                                                 SOUND OF IT, I IMMEDIATELY
                                                                 THOUGHT THAT ONE OF THE
                                                                 TRUCK’S TIRES EXPLODED.
                                                                 INSTEAD I LOOKED UP AND MY
                                                                 ENTIRE PANORAMIC SUNROOF
                                                                 WAS IN PIECES. LUCKILY THE
                                                                 SUNSHADE LINING WAS CLOSED
                                                                 AND IT PROTECTED MY FACE
                                                                 FROM BEING EXPOSED TO THE
                                                                 PIECES OF BROKEN GLASS.”

 21.   4/3/2017     4/3/2017     2015   C300          10970347   “MY SUNROOF
                                                                 EXPLODED/SHATTERED WHILE I
                                                                 WAS DRIVING TODAY,

                                                 16
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 17 of 59 PageID: 17



                                                               TRAVELING AT A SPEED OF
                                                               45MPH ON CITY ROAD AFTER
                                                               TURNING A CORNER. OUTSIDE
                                                               TEMP WAS AROUND 85 AND
                                                               INSIDE CAR WAS 75. CAR HAS
                                                               AROUND 6800 MILES, AND THERE
                                                               WAS NOTHING THAT HIT THE
                                                               SUNROOF. SCARY SITUATION FOR
                                                               THE DRIVER! CAR IS CURRENTLY
                                                               UNDER WARRANTY AND AT THE
                                                               DEALER FOR REPAIR, BUT THEY
                                                               WANT MY INSURANCE TO PAY. I
                                                               INSIST THIS BE INVESTIGATED
                                                               BECAUSE I BELIEVE IT TO BE A
                                                               MANUFACTURE DEFECT”

 22.   2/13/2017   2/10/2017   2016   GLA250        10954279   “DRIVING 70 MPH ON HIGHWAY,
                                                               12K MILES ON MY 2016 CAR AND
                                                               THE SUNROOF EXPLODED OUT
                                                               THE TOP OF MY CAR. SOUNDED
                                                               LIKE A SHOTGUN BLAST, SHREDS
                                                               OF GLASS EVERYWHERE. NO
                                                               WARNINGS, SOUNDS, ANY IDEA
                                                               ABOUT TO OCCUR.”

 23.   2/3/2017    2/3/2017    2009   GL450         10949492   “I WAS DRIVING ON MY WAY
                                                               HOME FROM WORK
                                                               TODAY…MERGING ONTO
                                                               HIGHWAY WHEN I HEARD A LOUD
                                                               EXPLOSION. I THEN SAW THAT
                                                               MY SUNROOF HAD SHATTERED
                                                               AND WAS BOWED OUT. THERE IS
                                                               A LARGE HOLE IN THE CENTER OF
                                                               THE SUNROOF AND THE REST OF
                                                               THE GLASS IS SPIDERWEBBED.
                                                               NOTHING HAD HIT MY CAR OR
                                                               MY SUNROOF. I WAS ONLY GOING
                                                               ABOUT 15 MPH…. IT WAS VERY
                                                               SCARY AND DANGEROUS. I
                                                               CALLED MERCEDES WHO IS NO
                                                               HELP. THEY NEED TO RECALL
                                                               THIS OR BE HELD RESPONSIBLE.
                                                               THIS COULD HAVE CAUSED ME
                                                               TO CRASH OR IF MY SUNROOF
                                                               COVER WAS OPENED I WOULD
                                                               HAVE BEEN SHOWERED IN
                                                               GLASS.”

 24.   1/30/2017   1/30/2017   2014   GL450         10948508   “WHILE DRIVING ON THE
                                                               FREEWAY AT ABOUT 70 MPH THE
                                                               SUNROOF EXPLODED. WE WERE
                                                               NOT BEHIND ANOTHER CAR AND
                                                               DRIVING IN THE MIDDLE OF AN
                                                               UNPOPULATED AREA ALONG THE
                                                               !-10 FREEWAY. *TR”



                                               17
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 18 of 59 PageID: 18



 25.   1/1/2017     12/31/2016   2017   E300        10938962   “THE SUNROOF…JUST
                                                               SPONTANEOUSLY SHATTERED
                                                               WHILE DRIVING. I WAS DRIVING
                                                               STRAIGHT AHEAD AROUND 50
                                                               MPH ON A HIGHWAY ON A RAINY
                                                               DAY, WITH NO ONE
                                                               IMMEDIATELY IN FRONT OF ME
                                                               WHEN I HEAR A LOUD NOISE
                                                               THAT STARTLED ME. I DIDN’T
                                                               KNOW WHAT HAD HAPPENED
                                                               UNTIL I HEARD WIND NOISE
                                                               FROM OUTSIDE AND REALIZED
                                                               THE SUNROOF HAD SHATTERED.
                                                               ONCE I WAS ABLE TO SAFELY
                                                               PULL OVER, I REALIZED THAT
                                                               THE THERE WAS A HUGE HOLE IN
                                                               MY SUNROOF AND IT SEEMED TO
                                                               HAVE ORIGINATE FROM INSIDE,
                                                               AS THE GLASS WAS PUSHED
                                                               OUTWARD. WITH NO CARS IN
                                                               FRONT OF ME, DRIVING ON A
                                                               STRETCH OF HIGHWAY WITH NO
                                                               OVERPASS, I SUSPECT THAT THE
                                                               GLASS OR CAR HAD A DEFECT
                                                               AND SHATTERED ON ITS OWN. IT
                                                               WAS A SCARY INCIDENT THAT
                                                               COULD HAVE BEEN MUCH
                                                               WORSE. FORTUNATELY, NO ONE
                                                               WAS INJURED. THE CAUSE FOR
                                                               THE INCIDENT IS UNKNOWN
                                                               SINCE THERE WERE NO ROCKS OR
                                                               OTHER FOREIGN OBJECT THAT
                                                               WAS NEAR THAT COULD HAVE
                                                               SPECIFICALLY HIT THE SUNROOF
                                                               WITH DOING NO OTHER DAMAGE
                                                               TO THE VEHICLE. *TR”

 26.   12/11/2016   12/09/2016   2017   C300        10934527   “SUNROOF EXPLOSION TOOK
                                                               PLACE IN TRANSIT TO DELIVERY
                                                               TO MY HOME…. IT WAS
                                                               STATIONARY INSIDE OF
                                                               ENCLOSED TRANSIT VEHICLE.”

 27.   10/27/2016   10/26/2016   2013   C300        10919684   “DRIVING HOME…. VERY LOUD
                                                               NOISE LIKE A SMALL EXPLOSION.
                                                               THE FRONT PART OF THE
                                                               PANORAMIC SUNROOF
                                                               EXPLODED! THERE WERE NO
                                                               OVER PASSES OR CARS NEARBY.
                                                               NO OTHER APPARENT DAMAGE
                                                               ANYWHERE. OUTSIDE/EXTERIOR
                                                               SUNROOF LOOKED FINE (SEE
                                                               PHOTOS). IT WAS RAINING AT THE
                                                               TIME. THE SUNROOF, ALTHOUGH
                                                               SHATTERED, DID REMAIN
                                                               INTACT, HOWEVER STARTED

                                               18
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 19 of 59 PageID: 19



                                                              LEAKING. THIS APPEARS TO BE A
                                                              VERY COMMON PROBLEM (DO
                                                              ANY TYPE OF INTERNET SEARCH
                                                              ON PANORAMIC SUNROOF
                                                              EXPLODING). PLEASE
                                                              INVESTIGATE. *TR”

 28.   10/7/2016   6/15/2016   2015   C300         10914426   “…. WHILE DRIVING AT 55 MPH,
                                                              THE GLASS IN THE SUNROOF
                                                              COLLAPSED WITHOUT IMPACT.
                                                              THE VEHICLE WAS TAKEN TO THE
                                                              DEALER WHERE THE SUNROOF
                                                              WAS REPAIRED. THE
                                                              MANUFACTURER WAS NOTIFIED
                                                              OF THE FAILURE. THE FAILURE
                                                              MILEAGE WAS 21,000.”

 29.   9/27/2016   9/27/2016   2015   ML350        10910097   “SUNROOF WAS FOUND
                                                              SHATTERED AFTER THE VEHICLE
                                                              WAS PARKED ON A RESIDENTIAL
                                                              STREET. NO EVIDENCE OF
                                                              VANDALISM. FOUND OUT AFTER
                                                              OPENING THE DOOR & CLOSING
                                                              IT - HEARD THE SHATTERED
                                                              GLASS FALL ONTO THE INTERIOR
                                                              SUNROOF VISOR. NO VISIBLE
                                                              DAMAGE THAT MIGHT INDICATE
                                                              THE CAUSE OF THE SHATTERED
                                                              GLASS. THE FOUR CORNERS OF
                                                              THE SUNROOF WERE SUNKEN IN
                                                              SLIGHTLY, AND THE MIDDLE
                                                              PORTION FLEXED UPWARD.
                                                              THERE HAS BEEN NO RECENT
                                                              EXTREME HEAT RECENTLY.”

 30.   7/27/2016   7/27/2016   2008   C300         10889144   “I WAS DRIVING ON A STRAIGHT
                                                              HIGHWAY AT APPROXIMATELY
                                                              70MPH WHEN, ALL OF A SUDDEN,
                                                              I HEARD A LOUD EXPLOSION. A
                                                              FEW SECONDS LATER, I FELT THE
                                                              CAR PULLING SLIGHTLY TO THE
                                                              RIGHT. A FEW GLASS FRAGMENTS
                                                              THEN STARTED TO COME
                                                              THROUGH THE SUNROOF COVER
                                                              AND THIS IS WHEN I SURMISED
                                                              THAT THE SUNROOF HAD
                                                              SHATTERED UNEXPECTEDLY….
                                                              WHEN I GOT HOME, I NOTICED
                                                              THAT THE SUNROOF HAD
                                                              EXPLODED OUTWARDLY. I CAN
                                                              EASILY IMAGINE SOMEONE
                                                              SWERVING DUE TO THE SHOCKED
                                                              OF THE LOUD EXPLOSION AND
                                                              CAUSING AN ACCIDENT.”




                                              19
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 20 of 59 PageID: 20



 31.   7/27/2016    6/6/2016     2014   GLK250        10889085   “’SPONTANEOUS SUNROOF
                                                                 EXPLOSION’…EXPERIENCED A
                                                                 SPONTANEOUS SUNROOF
                                                                 EXPLOSION WHILE DRIVING ON
                                                                 THE HIGHWAY AT HIGHWAY
                                                                 SPEEDS. AN ACCIDENT NEARLY
                                                                 OCCURRED AS A RESULT OF THE
                                                                 GUNSHOT LIKE IMPACT
                                                                 EXPERIENCED INSIDE THE CABIN
                                                                 OF THE VEHICLE AS A RESULT OF
                                                                 THE SUNROOF EXPLOSION. I HAD
                                                                 SEVERAL CHARDS OF GLASS
                                                                 EMBED IN MY SKIN AND IN MY
                                                                 EYE, AS THE EXPLOSION
                                                                 PRODUCED AN ULTRA FINE DUST
                                                                 OF SAFETY GLASS PARTICLES
                                                                 THAT WERE UNAVOIDABLE. NO
                                                                 IMPACT DEBRIS OR FOREIGN
                                                                 OBJECT WAS ATTRIBUTABLE TO
                                                                 THE CAUSE OF THE EXPLOSION,
                                                                 HINTING AT MANUFACTURER
                                                                 DEFECT.”

 32.   7/20/2016    7/20/2016    2014   C250          10886109   “I WAS EXITING THE INTERSTATE
                                                                 AND…I HEAR A LOUD POP AND
                                                                 SEE THAT MY SUNROOF HAS
                                                                 SHATTERED. IT REMAINED
                                                                 INTACT AND DID NOT SHOWER
                                                                 ME WITH GLASS BUT IT IS
                                                                 CRACKED AND BOWED IT ON ALL
                                                                 CORNERS AND IS BOWED UP IN
                                                                 THE CENTER OF THE GLASS.”
 33.   06/14/2016   06/10/2016   2016   GLC300        10874285   “AT 7:30 AM ON…, WHILE
                                                                 DRIVING…IN OUR 5-MONTH-OLD
                                                                 MB - GLC 300, THE PANORAMIC
                                                                 SUNROOF SUDDENLY AND
                                                                 WITHOUT ANY WARNING
                                                                 EXPLODED AND SHATTERED
                                                                 OUTWARD. THE SOUND WAS AS
                                                                 LOUD AS A BOMB. AS SHOWN IN
                                                                 THE PHOTOGRAPHS, NEARLY ALL
                                                                 THE SUNROOF WAS BLOWN OUT,
                                                                 WITH ONLY A LITTLE GLASS
                                                                 REMAINING AROUND THE FRAME.
                                                                 THE SHATTERED GLASS
                                                                 FRAGMENTS EITHER FLEW OFF
                                                                 OR SETTLED ON TOP OF THE
                                                                 SHADE SCREEN. WE WERE
                                                                 DRIVING AT APPROXIMATELY 65
                                                                 MPH AND THERE WERE NO CARS
                                                                 DIRECTLY IN FRONT OF US OR
                                                                 BEHIND. WE HAD THE AIR
                                                                 CONDITIONING SYSTEM ON WITH
                                                                 THE OUTSIDE TEMPERATURE AT
                                                                 ABOUT 70F. IT WAS A CLEAR
                                                                 MORNING AND THE SUN HAD

                                                 20
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 21 of 59 PageID: 21



                                                                 JUST RISEN. OUR MB
                                                                 DEALER…SAID THEY WERE NOT
                                                                 AWARE OF OTHER INSTANCES OF
                                                                 EXPLODING GLASS SUNROOF S”

 34.   04/11/2016   04/9/2016    2008   C300          10854808   “MY MERCEDES…WAS PARKED IN
                                                                 OUR DRIVEWAY. I WALKED
                                                                 OUTSIDE AND WAS SHOCKED TO
                                                                 SEE THAT THE SUNROOF GLASS
                                                                 HAD INEXPLICABLY EXPLODED
                                                                 OUTWARD. PLEASE SEE THE
                                                                 ATTACHED PHOTOS. OUR SLIDING
                                                                 SUNROOF SHADE WAS OPEN. WE
                                                                 FOUND GLASS ALL OVER THE
                                                                 ROOF OF THE CAR, IN THE CAR
                                                                 AND ON THE GROUND…. WE
                                                                 ALSO FEEL VERY FORTUNATE
                                                                 THAT WE WERE NOT DRIVING
                                                                 THE CAR, FOR THIS DEFECT AND
                                                                 RESULTING EXPLOSION COULD
                                                                 HAVE CAUSED INJURY AND A
                                                                 TERRIBLE ACCIDENT.”

 35.   01/23/2016   01/23/2016   2013   GLK350        10821887   “PANORAMIC SUNROOF
                                                                 EXPLOSION. DRIVING ON A CITY
                                                                 STREET AT 45 MPH WHEN
                                                                 SUDDENLY THE CLOSED
                                                                 SUNROOF SHATTERED. NO
                                                                 FOREIGN OBJECTS OR CONTACT
                                                                 OCCURRED. IT WAS
                                                                 SPONTANEOUS EXPLOSION.”

 36.   10/06/2015   06/29/2015   2015   C400          10780092   “THE PANORAMIC SUNROOF IN
                                                                 MY CAR EXPLODED…. THE CAR
                                                                 WAS PURCHASED NEW FROM
                                                                 MERCEDES BENZ…. THE CAR HAD
                                                                 146 MILES ON THE ODOMETER. …I
                                                                 WAS TRAVELING…AT
                                                                 APPROXIMATELY 65MPH. THERE
                                                                 WERE NO OTHER VEHICLES IN
                                                                 CLOSE PROXIMITY,.… THE ROAD
                                                                 WAS RELATIVELY SMOOTH AND
                                                                 THE WEATHER WAS DRY. NO
                                                                 PROJECTILE HIT THE GLASS
                                                                 PRIOR TO IT EXPLODING. WHEN
                                                                 THE SUNROOF EXPLODED, ALL I
                                                                 HEARD WAS A LARGE BANG AND
                                                                 THEN GLASS FALLING INTO THE
                                                                 CAR AND ALSO ‘EXITING’ THE
                                                                 CAR. THE GLASS DEBRIS LEFT
                                                                 SIGNIFICANT PITTING ON THE
                                                                 TRUNK OF THE CAR. I ESTIMATE
                                                                 25% OF THE GLASS CAME INTO
                                                                 THE CAR. I SWERVED INTO TO
                                                                 THE EMERGENCY LANE AND



                                                 21
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 22 of 59 PageID: 22



                                                                 STOPPED IN THE EMERGENCY
                                                                 LANE.”

 37.   09/11/2015   09/01/2015   2015   GLK350        10763088   “MY WIFE WAS DRIVING ON THE
                                                                 INTERSTATE AT ~65MPH IN HER
                                                                 NEW 2015 GLK350 W/ PANORAMIC
                                                                 & 4MATIC & ~7000 MILES. IT WAS
                                                                 7:00PM IN VERY LIGHT TRAFFIC.
                                                                 NO ONE WAS NEAR HER AT THE
                                                                 TIME OF INCIDENT. SHE HEARD A
                                                                 VERY LOUD STARLING BANG. AT
                                                                 FIRST SHE THOUGHT A TIRE HAD
                                                                 BLOWN. SHE THEN HEARD FAINT
                                                                 CRACKLING NOISE ABOVE HER
                                                                 HEAD. THE SUN SHADE WAS
                                                                 CLOSED SO NO GLASS DROPPED
                                                                 INTO THE CABIN AREA. WITHIN
                                                                 MINUTES SHE NOTICED THAT THE
                                                                 SUNROOF HAD SHATTERED.
                                                                 NOTEWORTHY POINT, THE
                                                                 SUNROOF GLASS WAS BROKEN
                                                                 CONVEX. SO, IT WAS SLIGHTLY
                                                                 POUCHED UPWARD, WHICH WE
                                                                 THOUGHT WAS UNUSUAL. I
                                                                 TAPED THE SUNROOF AND
                                                                 BROUGHT IT TO THE LOCAL
                                                                 DEALER THE NEXT DAY. THE
                                                                 DEALER SAID SHE HIT
                                                                 SOMETHING AND THAT'S WHAT
                                                                 CAUSED THE ISSUE. I MENTIONED
                                                                 THAT THEIR WAS NO ONE ELSE
                                                                 AROUND AND THEIR WERE LOTS
                                                                 OF INTERNET REPORTS WITH
                                                                 SIMILAR PROBLEMS. HE SAID
                                                                 YOU CAN FIND ANYTHING ON
                                                                 THE INTERNET. MY COST TO
                                                                 REPLACE SUNROOF WAS $2500
                                                                 USING MY INSURANCE, OR $1500
                                                                 WITH A DISCOUNT IF I WAS
                                                                 PAYING FOR IT MYSELF…. AFTER
                                                                 RESEARCHING…, I FOUND
                                                                 APPROX. 9 CASES OF LATE MODEL
                                                                 MERCEDES WITH A VERY
                                                                 SIMILAR ISSUES. THERE'S ALSO
                                                                 NUMEROUS ARTICLES AND NEWS
                                                                 STORIES INCLUDING OTHER CAR
                                                                 MANUFACTURERS ON THE NET
                                                                 WITH THE SAME SUNROOF
                                                                 ISSUES. THERE IS A SAFETY ISSUE
                                                                 HERE.”

 38.   05/06/2015   04/23/2015   2015   S550          10715024   “DRIVING ON THE FREEWAY AND
                                                                 HEARD A LOUD SOUND. THE
                                                                 GLASS ON THE SUNROOF
                                                                 EXPLODED AND BROKE OFF IN
                                                                 CHUNKS HITTING DRIVER

                                                 22
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 23 of 59 PageID: 23



                                                                 REPEATEDLY UNTIL
                                                                 APPROXIMATELY 80% OF THE
                                                                 GLASS COLLAPSED. GLASS
                                                                 SHARDS CUT DRIVER. MBWORLD
                                                                 SHOWS SIMILAR INCIDENTS TO
                                                                 OTHER MERCEDES-BENZ
                                                                 VEHICLES. MERCEDES-
                                                                 BENZ…WOULD NOT COVER
                                                                 UNDER WARRANTY OR ADMIT
                                                                 DEFECT. SEE SAMPLE OF
                                                                 POSTINGS:
                                                                 HTTP://MBWORLD.ORG/FORUMS/E
                                                                 -CLASS-W212/405329-2011-E350-
                                                                 EXPLODING-SUNROOF.HTML
                                                                 HTTP://MBWORLD.ORG/FORUMS/C
                                                                 -CLASS-W204/544374-EXPLODING-
                                                                 SHATTERED-SUNROOF-TRISTAR-
                                                                 MERCEDES-ST-LOUIS-MO.HTML
                                                                 HTTP://MBWORLD.ORG/FORUMS/C
                                                                 -CLASS-W203/346317-C230-
                                                                 SUNROOF-EXPLODED.HTML
                                                                 HTTP://MBWORLD.ORG/FORUMS/C
                                                                 -CLASS-W203/525268-SUNROOF-
                                                                 BLEW-OUT-EXPLODED.HTML
                                                                 HTTP://MBWORLD.ORG/FORUMS/G
                                                                 L-CLASS-X166/550965-
                                                                 PANORAMIC-ROOF-BLEW-
                                                                 UP.HTML. *TR”

 39.   03/08/2015   02/22/2015   2011   GLK350        10692832   “I WAS DRIVING ON THE
                                                                 INTERSTATE, AND I HEARD A
                                                                 VERY LOUD BOOM FROM MY
                                                                 VEHICLE, FOLLOWED BY
                                                                 CRACKLING SOUND. MY
                                                                 SUNROOF SHATTERED AS WELL
                                                                 AS THE FIXED PIECE BETWEEN
                                                                 MY WINDSHIELD AND MOVING
                                                                 PANE OF SUNROOF. …I DROVE
                                                                 THE VEHICLE TO A LOCAL
                                                                 DEALERSHIP AND WAS TOLD AN
                                                                 OBJECT STRUCK THE VEHICLE
                                                                 AND CAUSED THE DAMAGE TO
                                                                 THE VEHICLE. THE FIRST PANE OF
                                                                 GLASS HAD A 1 IN DIAMETER
                                                                 HOLE WITH A STARBURST
                                                                 PATTERN AND THE SECOND PANE
                                                                 HAD VERY LITTLE VISIBLE
                                                                 DAMAGE TO IT OTHER THAN THE
                                                                 HUNDREDS OF CRACKS IN IT. I AM
                                                                 CONCERNED ABOUT WHY THE
                                                                 FIRST PANE OF GLASS THAT IS
                                                                 ANGLED OUTWARD TO THE ROAD
                                                                 IS NOT MADE OF SAFETY GLASS
                                                                 OR METAL AND WAS
                                                                 CONSTRUCTED OF TEMPERED
                                                                 GLASS. I WAS LUCKY THAT I HAD


                                                 23
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 24 of 59 PageID: 24



                                                               MY BLIND CLOSED AND THAT
                                                               THE GLASS DID NOT SEPARATE
                                                               FROM THE VEHICLE AND STRIKE
                                                               ANY OF THE VEHICLES BEHIND
                                                               ME. AS I TOLD THE GENTLEMEN
                                                               AT THE DEALERSHIP, IF ROAD
                                                               DEBRIS HITS MY VEHICLE I
                                                               SHOULD NOT HAVE TO REPLACE
                                                               A THIRD OF MY ROOF. ROCKS
                                                               HAVE HIT MY WINDSHIELD AND
                                                               CHIPPED IT, BUT FOR A ROCK TO
                                                               HIT MY VEHICLE AND CAUSE
                                                               SUCH EXTENSIVE DAMAGE IS
                                                               POOR DESIGN OR QUALITY OF
                                                               MANUFACTURING. *TR”

 40.   01/28/2015   01/14/2015   2010   E550        10679491   “…. I WAS TRAVELING ON
                                                               INDIANA HIGHWAY….DRIVING
                                                               THE SPEED LIMIT OF 70 MILES PER
                                                               HOUR. AS I WAS DRIVING, ALL OF
                                                               A SUDDEN THERE WAS A LOUD
                                                               EXPLOSION. I SWERVED TO THE
                                                               LEFT IN THE VEHICLE BECAUSE I
                                                               WAS UNSURE WHAT THE
                                                               EXPLOSION WAS OR CAME FROM.
                                                               AS SOON AS I HEARD THE
                                                               EXPLOSION, THICK PIECES OF
                                                               GLASS FELL FROM THE SUNROOF.
                                                               LARGE PIECES OF GLASS FELL ON
                                                               THE BACK SEAT. GLASS FELL ON
                                                               THE PASSENGER SIDE AS WELL
                                                               AS PIECES OF GLASS FELL ON MY
                                                               SHOULDERS AND ON THE
                                                               DRIVER’S SIDE FLOOR…. THERE
                                                               WAS NO INDICATION OF OUTSIDE
                                                               FORCES. I WAS VERY NERVOUS….
                                                               I PULLED OVER…AND
                                                               EVALUATED MY VEHICLE. I WAS
                                                               IN AMAZED BECAUSE THE
                                                               SUNROOF HAD A WHOLE THE
                                                               SIZE OF A BASKETBALL. I CALLED
                                                               THE NEAREST MERCEDES BENZ
                                                               DEALERSHIP TO SCHEDULE AN
                                                               APPOINTMENT. …I TOOK MY
                                                               VEHICLE TO MERCEDES BENZ
                                                               AND ALSO CONTACTED
                                                               HEADQUARTERS TO FILE A
                                                               COMPLAINT. THIS INCIDENT WAS
                                                               NOT CAUSED BY MY ACTIONS,
                                                               NOR EXTERNAL FACTORS BUT
                                                               THE MANUFACTURING OR
                                                               DESIGN DEFECT OF THIS
                                                               VEHICLE. I HAVE CONDUCTED
                                                               FURTHER INVESTIGATION INTO
                                                               THIS MATTER AND HAVE
                                                               EVIDENCE OF OTHER MERCEDES


                                               24
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 25 of 59 PageID: 25



                                                                 BENZ OWNERS WHOM THIS SAME
                                                                 PROBLEM OCCURRED. I SPOKEN
                                                                 WITH MERCEDES BENZ REGIONAL
                                                                 MANAGER…. SHE STATED
                                                                 MERCEDES BENZ WILL GIVE ME
                                                                 $1,000 TOWARDS THE REPAIR IF I
                                                                 SIGN A WAIVER NOT TO SUE. I
                                                                 REJECTED THIS OFFER BECAUSE
                                                                 THERE IS A DEFECT IN MERCEDES
                                                                 BENZ VEHICLES….”

 41.   01/06/2015   01/06/2015   2013   C250          10670568   “AS I WAS DRIVING ON THE
                                                                 FREEWAY, I HEARD AND
                                                                 EXPLOSION FOLLOWED BY A
                                                                 RAIN SOUND, MY SUNROOF HAD
                                                                 EXPLODED AND THE GLASS CAN
                                                                 BACK DOWN. NOTHING HIT THE
                                                                 SUN ROOF, THE GLASS WAS
                                                                 POINTING OUT, IT ACTUALLY
                                                                 EXPLODED. AFTER RESEARCH I
                                                                 FOUND THIS IS COMMON IN
                                                                 MERCEDES AND I HAD NO IDEA
                                                                 THAT SOMETHING LIKE THIS WAS
                                                                 EVEN POSSIBLE. I HAVE HAD THE
                                                                 CAR FOR ONLY 3 MONTHS.”

 42.   12/23/2014   12/20/2014   2011   ML550         10668095   “DRIVING ON A FEEDER ROAD IN
                                                                 LIGHT TRAFFIC AT ABOUT 55
                                                                 MPH, WE WERE STARTLED BY AN
                                                                 ENORMOUS LOUD EXPLOSIVE
                                                                 SOUND ON OUR SUNROOF…, LIKE
                                                                 A BOMB SOUND. PULLED OVER
                                                                 AND SLID THE INSIDE VENTED
                                                                 HEADLINER/CURTAIN BACK
                                                                 ABOUT 6 INCHES AND SAW A
                                                                 HOLE THE SIZE OF TWO FISTS
                                                                 PLUS SHATTERED GLASS. WE
                                                                 RECALL THAT WE WEREN'T
                                                                 FOLLOWING BEHIND ANY
                                                                 TRUCKS. MERCEDES DEALERSHIP
                                                                 ESTIMATED $2,777.00 TO REPLACE
                                                                 GLASS, DROP HEADLINER AND
                                                                 REMOVE BROKEN GLASS
                                                                 SHARDS/PIECE. MB DID NOT
                                                                 OFFER ANY EXPLANATION AS TO
                                                                 DEFECTIVE SUNROOF GLASS. WE
                                                                 OWNED NUMEROUS MODELS OF
                                                                 MERCEDES WITH SUNROOF AND
                                                                 NEVER EXPERIENCED SUCH A
                                                                 FRIGHTENING EPISODE. *TR”

 43.   11/25/2014   11/25/2014   2013   GLK350        10660904   “THE
                                                                 SUNROOF…SPONTANEOUSLY
                                                                 EXPLODED WITH NO WARNING.
                                                                 NOTHING HIT THE ROOF OR ANY
                                                                 OTHER PART OF THE CAR. THE

                                                 25
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 26 of 59 PageID: 26



                                                                        WEATHER WAS ABOUT 36
                                                                        DEGREES FAHRENHEIT, NOT TOO
                                                                        COLD, NOT TOO HOT. THERE WAS
                                                                        A LOUD BANG (LIKE THE SOUND
                                                                        OF A GUNSHOT) FOLLOWED BY 5 -
                                                                        10 MINUTES OF CRACKLING AS
                                                                        THE SUNROOF GLASS BROKE
                                                                        INTO HUNDREDS OF PIECES…. I
                                                                        WAS DRIVING ABOUT 35 MPH AT
                                                                        THE TIME. THERE WAS NOTHING
                                                                        UNUSUAL THAT WOULD HAVE
                                                                        CAUSED THIS. *TR”


        43.      Consumers also post about panoramic sunroof explosions on other blogs and

websites. For example, on July 30, 2014, one Mercedes owner shared his story and pictures on

MBWorld.org, stating:

        I have a GL550 with approx 14,000 miles on it. I was driving from Moab to Lake Powell
        and the panoramic rough literally exploded. Scared the crap out of me! It wasn't a rock as
        there were no cars around us. We were in the middle of no where when it happened. It was
        about 105F outside so my guess is that it was caused by the heat.

        The dealership is refusing to cover this under warranty. They admit that it does[n]'t look
        like anything hit it and that it might be heat related. I plan on escalating this to MBUSA.

        Has anyone else had this happen to their GL?




                                                                                                              12




12 https://mbworld.org/forums/gl-class-x166/550965-panoramic-roof-blew-up.html, last accessed July 2, 2019.


                                                       26
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 27 of 59 PageID: 27




                                  Mercedes’ Knowledge of the Defect

        44.      Mercedes knew or should have known of the Defect due to, at least, direct

communication from customers, dealership reports, customer complaints, NHTSA’s investigation,

as well as internal testing and procedures.

        45.      As demonstrated above, customers informed Mercedes’ authorized dealers that

their panoramic sunroofs had spontaneously exploded. In some cases, the customers even made

the authorized dealers aware that this was a widely reported problem.

        46.      Other customers publicly complained about their spontaneously shattering

panoramic sunroofs. They complained on Mercedes blogs, MBworld.org, the NHTSA website,

and more.

        47.      These complaints demonstrate that panoramic sunroofs frequently shatter within

weeks or months of purchase, and the NHTSA was informed of this problem in Mercedes vehicles.

        48.      Like other automobile manufacturers, Mercedes monitors NHTSA for information

on emerging problems with its vehicles.

        49.      On May 12, 2014, NHTSA opened an investigation of the panoramic sunroofs,

initially focused on 2011-2013 Kia Sorento models, but the investigation was later expanded to

include other vehicle manufacturers including Mercedes. 13

        50.      An article published on May 6, 2015 specifically reported on the Mercedes-Benz

sunroof and panoramic sunroof shattering issue 14

        Over the last several months, a surprising number of Mercedes-Benz owners have
        come forward to shed light on the same startling issue: shattering panoramic roofs
        and sunroofs. Id. at page 2.


13 NHTSA Safety Issue ID: EA14-002, https://www.nhtsa.gov/recalls#vehicle, last accessed July 2, 2019.
14 Hard, Andrew, “Sunroofs Shattering on Mercedes-Benz Cars, Cause Still Unknown”, Digital Trend, May 6, 2015,
https://www.digitaltrends.com/cars/mercedes-benz-panoramic-shattering-roof-owner-reports-pictures/, last accessed
July 2, 2019.

                                                       27
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 28 of 59 PageID: 28




       Mercedes-Benz USA told us it was unable to comment on the issue, because “we
       don’t have full purview on the topic.” The automaker suggested consumers with
       affected vehicles contact customer service immediately to open an investigation, at
       800-822-8987. Id. at page 3.

       51.     As part of NHTSA’s open investigation into the panoramic sunroof shattering

safety issue, on April 14, 2016, NHTSA sent a letter to Mercedes requesting specific information

regarding its vehicles with panoramic sunroofs and reported incidents of spontaneous shattering.

See Ex. A, NHTSA General Order dated April 14, 2016. The detailed requests from NHTSA

regarding Mercedes’ panoramic sunroof, history, and shattering incidents are as follows:

                                             Requests

          1.   Describe the history of panoramic sunroofs in the vehicles you manufacture.
               Your response should include, but not be limited to, the reason(s) you
               decided to add panoramic sunroofs as an option, the model(s) and model
               year for which you first offered this option, and the timeline of the
               development and decision-making that led to the introduction of panoramic
               sunroofs.

          2.   Identify and enumerate the total population of vehicles you manufactured
               that contain a panoramic sunroof as original equipment. Your response
               should be broken down by make, model, and model year.

          3.   For each panoramic sunroof identified in your Response to Request No. 2,
               provide the following information: (i) the name and contact information for
               the sunroof manufacturer; (ii) the number of glass panels; (iii) the size of
               the glass panel(s) (length x width in centimeters); (iv) the thickness of the
               glass panel(s) (millimeters); and (v) the standard to which the sunroof was
               manufactured. Your response should include an explanation of any changes
               made between models and model years.

          4.   Identify, by make, model, and model year, the number of incidents
               involving an allegation that a panoramic sunroof has spontaneously
               shattered, and state the number of injuries or fatalities associated with such
               incidents.

          5.   File a report of every incident involving an allegation that a panoramic
               sunroof has shattered spontaneously in a vehicle manufactured by you, of
               which you are aware by any means (including but not limited to consumer
               complaints, lawsuits, and media reports). The report shall include the
               following information: (i) the date on which you were first notified or
               learned of the incident; (ii) the name of the individual involved in the


                                                 28
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 29 of 59 PageID: 29




                 incident; (iii) the contact information for counsel representing that
                 individual (if applicable); (iv) the make, model, and model year of the
                 vehicle; (v) the vehicle identification number (VIN); (vi) the date, location,
                 and description of the incident (including whether the vehicle was stationary
                 or in motion when the incident occurred); (vii) the number and description
                 of any injuries or fatalities; (viii) a summary of your current understanding
                 as to the nature of the incident and/or the cause of the breakage (including
                 whether a rock or other item of road debris was found); and (ix) a summary
                 of any other information relevant to your investigation of the incident. Your
                 report should be in the format attached as Exhibit A.

            Dated: April 14, 2016

Id.

                                    Dangers Posed to Class Occupants

          52.    NHTSA, KATRI, and some automobile manufacturers have acknowledged that the

spontaneous failure of panoramic sunroofs caused by the Defect endangers drivers, passengers,

and others on the road.

          53.    For example, “[g]lass shattering while driving may distract the driver, and the

resulting glass particles which enter the passenger compartment may injure occupants.” 15

          54.    In fact, even Mercedes was forced to acknowledge that a safety risk could be posed

by defective panoramic sunroofs, when it instituted a recall of fifty-three model year 2016 C300

units for improper bonding of the panoramic sunroof, allowing the roof to potentially fly off of the

car. 16

          55.    In a 2017 recall, relating to GLC Mercedes vehicles where the panoramic sunroof’s

frontal and side panels failed to meet the bonding specifications resulting in sunroof panels

separating from the vehicles, Mercedes acknowledged that “[a] displaced [panoramic sunroof]



15 NHSTA ID EA 14-002, https://www.nhtsa.gov/recalls#vehicle, last accessed July 2, 2019.
16 https://www.nhtsa.gov/vehicle/2016/MERCEDES-BENZ/C-CLASS%252520PHEV/4%252520DR/FWD; Recall
Campaign Number 16V08700. This website was last visited on July 2, 2019. See also https://www.edmunds.com/car-
news/2016-mercedes-benz-c300-c450-amg-4matic-recalled-for-panoramic-sunroof-defect.html, last visited on July 2,
2019.

                                                       29
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 30 of 59 PageID: 30




panel could increase the risk of a crash and/or injury for following traffic.” 17

        56.     A panoramic sunroof is an expensive upgrade option that costs thousands of dollars

to replace.

        57.     A reasonable person considering whether to purchase or lease a Mercedes vehicle

would want to be informed about the panoramic sunroof defect before deciding whether to spend

the additional money.

        58.     When panoramic sunroofs shatter because of the Defect while the Class Vehicles

are occupied, occupants report a sudden, unexpected and extremely loud noise, followed by shards

of glass raining down onto the driver and passengers. Drivers report that the falling shards of glass

have injured them, their passengers and have caused damage to their Class Vehicles. Drivers have

also reported a number of near-miss accidents that occurred after they were startled or distracted

because the sunroof shattered while the vehicle was in motion. Both Mercedes and NHTSA have

received reports of injuries caused by sunroof failure.

        59.     Other manufacturers recognize the safety risk. When Volkswagen initiated a safety

recall for shattering panoramic sunroofs, it acknowledged that drivers “could be injured by falling

glass,” and that “[i]f the glass panel were to break while the vehicle is in motion, it could cause

the driver distraction, increasing the risk of a crash.” 18

        60.     When Hyundai initiated its recall, it too acknowledged that the shattering of

panoramic sunroofs “relates to motor vehicle safety,” including posing a risk of injury to vehicle

occupants. In connection with the Hyundai recall, NHTSA wrote that the breaking of the




17 Part 573 Safety Recall Report, 17V-715, https://static.nhtsa.gov/odi/rcl/2017/RCLRPT-17V715-1335.PDF, last
accessed July 2, 2019.
18 https://media.vw.com/en-us/releases/375, last accessed July 2, 2019.


                                                     30
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 31 of 59 PageID: 31




panoramic sunroof could lead “to personal injury or a vehicle crash.” 19

        61.      In connection with an Audi recall, NHTSA wrote that “should the sunroof’s glass

break while the vehicle is in use, the falling glass could cut and injure the driver or passengers

[and] could also distract the driver, increasing the risk of a crash.”

        62.      KATRI concluded that the sudden shattering of a panoramic sunroof while driving

may cause “abrasions due to shattered glass” and also cause the “risk of secondary accidents.”

        63.      In December of 2012, KATRI launched an investigation that culminated in a

November 2013 meeting with numerous car manufacturers in Seoul, South Korea, where KATRI

announced its finding that the ceramic tint in panoramic sunroofs substantially weakened the glass

compromising its safety.

        64.      KATRI recommended widespread recalls—a recommendation unheeded by

Mercedes.

        65.      It is beyond reason that Mercedes was unaware of recalls in the automotive industry

regarding their own defective panoramic roofs.

        66.      All this information was and remains available to Mercedes.

        67.      Nevertheless, Mercedes refuses to cease manufacturing and selling Class Vehicles

that are unsafe because of the existence of the defective panoramic sunroofs.

                                  Mercedes Refuses to Warn Drivers

        68.      Despite the number of complaints and the danger posed by the Defect, Mercedes

conceals its existence from current and potential customers alike. Mercedes neither warns

consumers before the sale when they are considering a purchase, at the point of sale/lease, nor does

Mercedes warn/disclose the Defect to those who have experienced a shattered sunroof bringing



19 https://static.nhtsa.gov/odi/inv/2012/INCLA-PE12027-8403.PDF, last accessed July 2, 2019.


                                                       31
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 32 of 59 PageID: 32




their vehicle in for repairs. Mercedes knows of the Defect yet continues to profit from the sale and

lease of Class Vehicles to unwitting customers, making no effort to alert consumers of the risk

caused by the defective panoramic sunroofs.

         69.    Mercedes conceals the Defect even though it knows it is not reasonably

discoverable by consumers unless they experience a failure and are exposed to the attendant safety

risks.

         70.    Mercedes remains silent even as it continues to receive complaints from concerned

drivers and the NHTSA investigators.

         71.    As a result of Mercedes’ inaction and silence, consumers are unaware that they

purchased or leased a Class Vehicle which has a defective sunroof, and continue to drive these

unsafe Class Vehicles. In addition, consumers who have experienced a failure and bring their Class

Vehicles to a dealership for repairs are not told that identically defective sunroofs are installed as

replacements in their Class Vehicles.

         72.    Other manufacturers who have had vehicles with similar panoramic sunroof

problems—such as Audi, Hyundai, and Volkswagen—have voluntarily initiated safety recalls as

a result, notifying drivers of the danger and offering to repair the sunroofs free of cost.

                                  Mercedes’ Deceptive Warranty Practices

         73.    The relevant terms of the Mercedes’ New Vehicle Limited Warranty 2013-present

are substantially the same: they are backed by a bumper-to-bumper warranty that lasts for four

years or 50,000 miles, whichever comes first. 20 Covered items include:

                DEFECTS: Mercedes-Benz USA, LLC (MBUSA) warrants to the
                original and each subsequent owner of a new Mercedes-Benz
                vehicles that any authorized Mercedes-Benz Center will make any

20         See         Mercedes-Benz    Service        and        Warranty         Information       2016,
https://www.mbusa.com/vcm/MB/DigitalAssets/pdfmb/serviceandparts/service_warranty_information_booklet.pdf,
last accessed July 2, 2019.

                                                    32
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 33 of 59 PageID: 33




                  repairs or replacements necessary to correct defects in material or
                  workmanship arising during the warranty period. 21

         74.      Glass is specifically excluded in the warranty coverage but for this exception:

                   DAMAGE TO GLASS: Glass breakage or scratches are not covered
                   unless positive physical proof of a manufacturing defect can be
                   established. 22

         75.      Plaintiff and other class members experienced damage from the sunroof defect

within the warranty periods of their Class Vehicles.

         76.      Plaintiff and the class members reasonably expected that all damage that resulted

from the panoramic sunroof defect would be covered under the warranty, and that they would not

be charged anything for such repairs.

         77.      Mercedes has systematically denied coverage with respect to the defective

panoramic sunroofs. Plaintiff and class members have been forced to incur substantial repair bills

and other related damages, including being forced to makes claims under their automotive

insurance policies and incurring substantial deductibles.

            Mercedes’ Brand Message and Advertisements Related to Panoramic Sunroofs

         78.      The Mercedes brand is built on a message of “quality, performance, safety and

heritage.” 23 According to Mercedes, “Peace of mind is what makes luxury possible,” and thus

Mercedes is committed “[t]o deliver[ing] the best or nothing, safety must come first.” 24

         79.      Mercedes assures customers that its vehicles come “[w]ith an abundance of safety

innovations offered as standard features, our vehicles are engineered to protect you in ways you


21 Id. at p. 11.
22 Id. at p. 16 (emphasis added).
23 Mercedes-Benz Brand Communications Standard, August 2015,
     https://static1.squarespace.com/static/50749503e4b0fa0ffd4b65f5/t/56142bd2e4b0e26258e39c6c/14441625142
     16/BrandStandards_08.20.15.pdf, last accessed July 2, 2019; see also https://www.mbusa.com/mercedes/benz,
     last accessed July 2, 2019.
24 https://www.mbusa.com/mercedes/benz/safety, last accessed July 2, 2019.


                                                      33
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 34 of 59 PageID: 34




might never have imagined.” 25

         80.     As the advertisements below confirm, Mercedes promises the safety and superiority

of its vehicles, while emphasizing, as a defining feature, the panoramic sunroofs.

         81.     In the below E-Class panoramic sunroof advertisement, Mercedes states: “Perhaps

it’s because no other automaker has the engineering strength to match style with safety like

Mercedes-Benz.” 26




         82.     Yet, as set forth herein, other automakers have successfully engineered panoramic

sunroofs with both style and greater safety.


25 Id.
26https://static.beepi.com/Brochures/27121.pdf, last accessed November 16, 2016.




                                                       34
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 35 of 59 PageID: 35




       83.     The Mercedes-Benz 2015 GLA Brochure 27 touts the fun and functional amenities

of the model, as well as safety:




       84.     The Brochure continues, “[w]hen you drive a GLA, you’re surrounded by a legacy

of safety innovation that’s been setting standards for the industry for more than 60 years.” 28 The

panoramic sunroof is a defining marketing feature that is showcased in the 2015 GLA Brochure:




                                                                                29



27          http://www.auto-brochures.com/makes/Mercedes_Benz/GLA-Class/Mercedes%20Benz_US%20GLA-
Class_2015.pdf, last accessed July 2, 2019.
28 Id.
29 Id.


                                                35
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 36 of 59 PageID: 36




         85.    Similar representations are made in Mercedes’ 2015 CLA Brochure, which

reiterates that the CLA class “comes with a legacy of safety innovation that’s been setting the

standards of the industry for over 60 years.” 30

         86.    The 2015 CLA Brochure also highlights the panoramic sunroof as a luxury feature:




                                                                                   31


                                   PLAINTIFF’S EXPERIENCE

         87.    On January 15, 2018, Plaintiff Leika Dumond purchased a certified pre-owned

2014 Mercedes-Benz CLA-250 with panoramic sunroof from Long Island VW in New York for

her own personal, family, and household use. She loved Mercedes and had wanted one for years,

but did not want to purchase a car on that basis alone. So she researched several types of cars

before making a decision about which one to purchase. Safety was a significant factor in her

research and, ultimately, her decision. She chose the CLA-250 largely because of its safety and



30 https://www.mbusa.com/vcm/MB/DigitalAssets/pdfmb/brochures/2014_CLA.pdf, last accessed July 2, 2019.
31 Id.


                                                    36
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 37 of 59 PageID: 37




because it was aesthetically pleasing, especially because it had a panoramic sunroof feature that

she had not seen on other types of cars.

       88.     On May 1, 2018, at approximately 2:00PM, Plaintiff was driving to a job interview

in her 2014 Mercedes CLA-250, when the panoramic sunroof suddenly shattered. At the time, she

was traveling around 45 mph on the 280 West Highway in New Jersey. It was a clear, sunny

afternoon. The outside temperature was about 80 degrees. Although other cars were on the road,

there was no traffic on the highway. Plaintiff had been driving for about twenty minutes when she

was startled by a loud bang. In her frightened and shocked state, she almost swerved, but was able

to keep control of the vehicle’s steering wheel. She saw and heard pieces of glass falling into and

flying away from the car. She pulled over to inspect what had happened. Once out of the car, she

called her insurance company as well as Mercedes Benz of Caldwell and informed them of the

incident. Mercedes Benz of Caldwell instructed Plaintiff to drive her vehicle to their dealership.

While she was apprehensive about doing so, she complied, missing her job interview as a result.

       89.     Below are photographs of Plaintiff’s shattered sunroof:




                                                37
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 38 of 59 PageID: 38




                                     38
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 39 of 59 PageID: 39




       90.     Plaintiff had the sunroof replaced at Mercedes Benz of Caldwell. She was required

to pay $1,000.00 out of her pocket to cover her deductible for the replacement sunroof. Her

insurance company covered the remaining cost. She also had to get a rental car which her insurance

covered.

       91.     Plaintiff is fearful that the replacement sunroof glass is the same type of glass that

Mercedes originally installed and, as a result, is concerned about her safety in regard to another

sunroof explosion. She fears that the panoramic sunroof may explode at any time and therefore

avoids using the feature.

       92.     Had Mercedes disclosed the panoramic sunroof defect at the point of sale, Plaintiff

would not have purchased the vehicle or she would have paid substantially less. In addition, she

would not have suffered the economic damages she sustained. She did not receive the benefit of

the bargain.

                                  CLASS ACTION ALLEGATIONS

       93.     Pursuant to Fed. R. Civ. P. 23, Plaintiff brings this action on behalf of herself and

members of the following proposed classes:

       New York Class:

       During the fullest period allowed by law, all persons and entities who purchased
       or leased a Class Vehicle in New York equipped with a factory-installed
       panoramic sunroof.


       New Jersey Class:

       During the fullest period allowed by law, (i) all persons and entities residing in
       New Jersey who purchased or leased a Class Vehicle equipped with a factory-
       installed panoramic sunroof, (ii) all persons and entities who purchased or
       leased a Class Vehicle equipped with a factory-installed panoramic sunroof in
       the state of New Jersey.

                                                 39
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 40 of 59 PageID: 40




       94.       Class Vehicles include but are not limited to all models below that are equipped

with factory-installed panoramic sunroofs:

       •     2003-present C-Class;
       •     2007-present CL-Class;
       •     2013-present CLA-Class;
       •     2003-present E-Class;
       •     2008-present G-Class;
       •     2007-present GL-Class;
       •     2013-present GLK/GLC-Class;
       •     2012-present ML-Class;
       •     2010-present M-Class;
       •     2015 Mercedes Maybach S-600;
       •     2007-present R-Class;
       •     2013-present S-Class;
       •     2013-present SL-Class; and
       •     2013-present SLK-Class.

       95.       At the class certification stage, in response to discovery and pursuant to any

instruction by the Court, Plaintiff reserves the right to modify the class definitions.

       96.       Excluded from the proposed classes are Mercedes; any affiliate, parent, or

subsidiary of Mercedes; any entity in which Mercedes has a controlling interest; any officer,

director, or employee of Mercedes; any successor or assign of Mercedes; anyone employed by

counsel in this action; any judge to whom this case is assigned, his or her spouse; members of the

judge’s staff; and anyone who purchased the Class Vehicle for the purpose of resale.

       97.       Plaintiff meets the prerequisites of Rule 23(a) to bring this action on behalf of the

above classes.

       98.       Ascertainability: Members of the proposed classes are readily ascertainable

because the class definitions are based upon objective criteria.

       99.       Numerosity. Mercedes sold many thousands of Class Vehicles nationwide,

including a substantial number in New Jersey and New York. Members of the proposed classes


                                                  40
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 41 of 59 PageID: 41




likely number in the thousands and are thus too numerous to practically join in a single action.

Moreover, it is impracticable to try to join all potential plaintiffs due to their numbers and

geographic dispersion. Class members may be notified of the pendency of this action by mail,

supplemented by public notice (if deemed necessary or appropriate by the Court).

       100.    Commonality and Predominance. Common questions of law and fact exist as to

all proposed members of the classes and predominate over questions affecting only individual class

members. These common questions include:

       (a)     Whether the sunroofs in the Class Vehicles have a propensity to spontaneously

               shatter due to a design and/or manufacturing defect;

       (b)     Whether Mercedes knew or should have known that its panoramic sunroofs have a

               propensity to spontaneously shatter due to a design and/or manufacturing defect,

               and if so, when it discovered this;

       (c)     Whether the knowledge of this propensity to shatter would be important to a

               reasonable person, because, among other things, it poses an unreasonable safety

               hazard;

       (d)     Whether Mercedes failed to disclose and concealed from potential customers its

               knowledge of the existence of the sunroofs’ propensity to spontaneously shatter;

       (e)     Whether Mercedes breached its express warranty obligations under New York law;

       (f)     Whether the Court may enter an injunction requiring Mercedes to notify owners

               and lessees about the sunroofs’ propensity to spontaneously shatter;

       (g)     Whether the Court may enter an injunction requiring Mercedes to cease its practice

               of replacing shattered panoramic sunroofs with identically defective replacement

               sunroofs;



                                                 41
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 42 of 59 PageID: 42




       (h)     Whether Mercedes’ conduct, as alleged herein, violates the Magnuson-Moss

               Warranty Act, 15 U.S.C. § 2301, et seq.;

       (i)     Whether Mercedes’ conduct, as alleged herein, violates the consumer protection

               laws of New Jersey and New York; and

       (j)     Whether Mercedes’ conduct, as alleged herein, entitles Plaintiff and the class

               members to restitution under the laws of their respective states.

       101.    Typicality. Plaintiff’s claims are typical of the claims of the proposed classes.

Plaintiff and the members of the proposed classes all purchased or leased Class Vehicles with

panoramic sunroofs that have a propensity to spontaneously shatter, giving rise to substantially the

same claims. As illustrated by class member complaints, some of which have been excerpted

above, each vehicle model included in the proposed classes suffers from the same defect.

       102.    Adequacy. Plaintiff is an adequate representative of the proposed classes because

her interests do not conflict with the interests of the members of the classes she seeks to represent.

Plaintiff has retained counsel who are competent and experienced in complex class action

litigation, and will prosecute vigorously on class members’ behalf.

       103.    Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this dispute. The injury suffered by each class member, while meaningful

on an individual basis, is not of such magnitude as to make the prosecution of individual actions

against Mercedes economically feasible. Even if class members themselves could afford to sue

Mercedes, the court system should not be forced to handle such individualized litigation. In

addition to the burden and expense of managing many actions arising from the defective sunroofs,

individualized litigation increases the delay and expense to all parties and the court system

presented by the legal and factual issues of the case. By contrast, a class action presents far fewer



                                                  42
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 43 of 59 PageID: 43




management difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.

   104.        In the alternative, the proposed classes may be certified because:

               (a)     the prosecution of separate actions by the individual members of the
                       proposed classes would create a risk of inconsistent adjudications, which
                       could establish incompatible standards of conduct for Mercedes;

               (b)     the prosecution of individual actions could result in adjudications, which as
                       a practical matter, would be dispositive of the interests of non-party class
                       members or which would substantially impair their ability to protect their
                       interests; and

               (c)     Mercedes has acted or refused to act on grounds generally applicable to the
                       proposed classes, thereby making appropriate final and injunctive relief
                       with respect to members of the proposed classes as a whole.

                     TOLLING OF THE STATUTES OF LIMITATIONS

       105.    Discovery Rule. Plaintiff and class members’ claims accrued upon discovery that

the panoramic sunroofs installed in their Class Vehicles were prone to spontaneous failure. While

Mercedes knew and concealed the fact that the panoramic sunroofs installed in the Class Vehicles

have a defect that causes spontaneous failure, Plaintiff and class members could not and did not

discover this fact through reasonable diligence.

       106.    Active Concealment Tolling. Any statutes of limitations are tolled by Mercedes’

knowing and active concealment of the fact that the panoramic sunroofs installed in the Class

Vehicles suffered from the Defect. Mercedes kept Plaintiff and class members ignorant of vital

information essential to the pursuit of their claim, without any fault or lack of diligence on their

part. The details of Mercedes’ efforts to conceal its above-described unlawful conduct are in its

possession, custody, and control, to the exclusion of Plaintiff and class members. Plaintiff and

class members could not have reasonably discovered the fact that the panoramic sunroofs installed

in their Class Vehicles were defective.


                                                   43
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 44 of 59 PageID: 44




        107.    Estoppel. Mercedes was and is under a continuous duty to disclose to Plaintiff and

class members the true character, quality, and nature of the panoramic sunroofs installed in the

Class Vehicles. At all relevant times, and continuing to this day, Mercedes knowingly,

affirmatively, and actively concealed the true character, quality, and nature of the panoramic

sunroofs installed in the Class Vehicles. The details of Mercedes’ efforts to conceal its above-

described unlawful conduct are in its possession, custody, and control, to the exclusion of Plaintiff

and class members. Plaintiff reasonably relied upon Mercedes’ active concealment. Based on the

foregoing, Mercedes is estopped from relying on any statutes of limitation in defense of this action.

        108.    Equitable Tolling. Mercedes took active steps to conceal the fact that it

wrongfully, improperly, illegally, and repeatedly manufactured, marketed, distributed, sold, and

leased Class Vehicles with defective panoramic sunroofs. The details of Mercedes’ efforts to

conceal its above-described unlawful conduct are in its possession, custody, and control, to the

exclusion of Plaintiff and class members. When Plaintiff learned about this material information,

they exercised due diligence by thoroughly investigating the situation, retaining counsel, and

pursuing their claims. Mercedes fraudulently concealed its above-described wrongful acts.

Therefore, all applicable statutes of limitation are tolled under the doctrine of equitable tolling.

                                     CLAIMS FOR RELIEF

                                              COUNT I
                                     Breach of Express Warranty
                    (Plaintiff individually and on behalf of the New York Class)

        109.    Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully

set forth herein.

        110.    In connection with the purchase or lease of each of its new vehicles, Mercedes

provides an express New Vehicle Limited Warranty (“NVLW”) for a period of four years or



                                                  44
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 45 of 59 PageID: 45




50,000 miles, whichever occurs first. This NVLW exists to cover “any repairs or replacements

necessary to correct defects in material or workmanship.”

       111.      Mercedes breaches these warranties by selling and leasing Class Vehicles with the

panoramic sunroof defect, requiring repair or replacement within the applicable warranty periods,

and refusing to honor the warranties with free repairs or replacements during the applicable

warranty periods.

       112.      Mercedes further breaches these warranties by not correcting the Defect. Although

Mercedes warrants that it will correct defects in materials and workmanship in Class Vehicles,

Mercedes instead replaces shattered sunroofs in the Class Vehicles with identical defective

sunroofs and thus has not corrected the Defect. Mercedes has failed and refused to conform the

panoramic sunroofs in the Class Vehicles to the express warranty. Mercedes’ conduct has been

void of any attempt to disclaim liability for its actions.

       113.      Plaintiff and class members notified Mercedes of the breach within a reasonable

time or else they were not required to do so, because affording Mercedes a reasonable opportunity

to cure its breach of written warranty would have been futile. Mercedes also knew of the Defect

and chose to conceal it and failed to comply with its warranty obligations.

       114.      Mercedes’ attempt to disclaim or limit these express warranties vis-à-vis consumers

is unconscionable and unenforceable under these circumstances. Mercedes’ warranty limitation is

unenforceable at least because it knowingly sold a defective product without informing consumers

of the Defect.

       115.      Mercedes’ attempt to limit its express warranty in a manner that would result in

replacing its defectively designed panoramic sunroofs with identical defective sunroofs caused the

warranty to fail its essential purpose and renders the warranty null and void.



                                                   45
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 46 of 59 PageID: 46




       116.    The time limits contained in Mercedes’ warranty period were and are also

unconscionable and inadequate to protect Plaintiff and class members. Among other things,

Plaintiff and class members had no meaningful choice in determining these time limitations, the

terms of which unreasonably favor Mercedes. A gross disparity in bargaining power exists

between Mercedes and the class members because Mercedes knew or should have known that the

Class Vehicles were defective at the time of sale and would fail well before the end of the vehicles’

useful lives. In many instances, detection of the Defect would only occur once the Defect

manifested. By making misleading representations and/or omissions about the Defect, Mercedes

prevented Plainitff and Class Members from timely exercising their rights under the warranties.

       117.    Plaintiff and class members have complied with all obligations under the warranty,

or otherwise have been excused from performance of those obligations as a result of Mercedes’

conduct described herein.

       118.    As a direct and proximate result of Mercedes’ breach, Plaintiff and class members

bought or leased Class Vehicles they otherwise would not have, overpaid for their Class Vehicles,

did not receive the benefit of their bargain, and suffered at least through diminution in value.

Plaintiff and class members have also incurred and will continue to incur costs for repair and

replacement of defective panoramic sunroofs and damages resulting from the spontaneous

shattering of the sunroofs.

       119.    Accordingly, recovery by Plaintiff and class members is not restricted to the limited

warranty promising to repair and/or correct a manufacturing defect, and Plaintiff, individually and

on behalf of class members, seeks all remedies as allowed by law.

       120.    Plaintiff and class members are entitled to legal and equitable relief against

Mercedes, including damages, consequential damages, specific performance, attorneys’ fees, costs



                                                 46
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 47 of 59 PageID: 47




of suit, and such further relief as the Court may deem proper. Plaintiff and class members have

been damaged in an amount to be determined at trial.

                                              COUNT II
                           Breach of Implied Warranty of Merchantability
                    (Plaintiff individually and on behalf of the New York Class)

        121.    Plaintiff re-alleges and incorporates by reference the paragraphs above as if fully

set forth herein.

        122.    The implied warranty of merchantability included with the sale of each Class

Vehicle means that Mercedes warranted that the Class Vehicles including their panoramic sunroofs

would be merchantable, fit for their ordinary purposes for which vehicles with built-in panoramic

sunroofs are used, pass without objection in the trade, be of fair and average quality, and conform

to promises and affirmations of fact made by Mercedes.

        123.    This implied warranty of merchantability is part of the basis for the benefit of the

bargain between Mercedes and Plaintiff and class members.

        124.    At the point of sale, however, Mercedes breached the implied warranty of

merchantability because its Class Vehicles were defective as alleged herein, would not pass

without objection, were not fit for normal use, and failed to conform to the standard of like products

in the trade.

        125.    These Class Vehicles, when sold or leased and at all times thereafter, were not in

merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

Specifically, the Class Vehicles all were fitted with defective panoramic sunroofs having the

propensity to spontaneously explode.

        126.    Mercedes knew or, in the exercise of reasonable care, should have known that the

Class Vehicles were defective prior to sale of these cars to Plaintiff and class members.



                                                  47
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 48 of 59 PageID: 48




       127.    Mercedes was provided notice of these issues by investigation of NHTSA, internal

complaints including internet forum complaints, and communications sent by Plaintiff and others

within a reasonable amount of time after the allegations of Class Vehicle defects became public.

       128.    Any implied warranty limitation cannot be enforced here because the warranty is

unconscionable. For example, a substantial disparity in the parties’ relative bargaining power

existed such that Plaintiff and class members were unable to derive a substantial benefit from their

warranties. A disparity existed because Mercedes was aware that its Class Vehicles were

inherently defective; Plaintiff and class members had no notice or ability to detect the problem;

Mercedes knew that Plaintiff and class members had no notice or ability to detect the problem;

and Mercedes knew that Plaintiff and class members would bear the cost of correcting any defect.

       129.    The element of privity, if applicable here, exists because Mercedes had direct

written communications with Plaintiff and class members regarding their Class Vehicles in the

form of warranties, manuals, communications regarding defect failures, or similar documents.

Mercedes advertised the Class Vehicles via direct communications with Plaintiff and class

members through television, internet, magazine advertisements, and the like. The dealers who sold

the Class Vehicles to Plaintiff and class members are Mercedes’ agents. Mercedes entered into

contracts with Plaintiff and class members through warranties, including extended warranties; and

Plaintiff and class members are third-party beneficiaries of warranties that run from Mercedes to

their dealer-agents. Further, Mercedes designed and manufactured the Class Vehicles, intending

Plaintiff and class members to be the ultimate users of the vehicles.

       130.    As a direct and proximate result of Mercedes’ breach of its implied warranty of

merchantability, Plaintiff and class members purchased defective products, and thus have been

damaged. Plaintiff and class members seek damages in an amount to be determined at trial.



                                                 48
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 49 of 59 PageID: 49




                                         COUNT III
   Violation of the Magnuson-Moss Warranty Act (“MMWA”), 15 U.S.C. § 2301, et seq.
                (Plaintiff individually and on behalf of the New York Class)

        131.    Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully

set forth herein.

        132.    Plaintiff and members of the classes are “consumers” within the meaning of 15

U.S.C. § 2301(3).

        133.    Mercedes is a “supplier” and “warrantor” within the meanings of 15 U.S.C. §

2301(4)-(5).

        134.    Class Vehicles are “consumer products” within the meaning of 15 U.S.C. §

2301(1).

        135.    Mercedes provided a written warranty under 15 U.S.C. § 2301(6) to all members

of the classes under which Mercedes warranted that the Class Vehicles would be free from defects

for a minimum of four years or 50,000 miles, whichever comes first.

        136.    Mercedes is required to repair or replace panoramic sunroofs that spontaneously

shatter during the warranty period at no charge.

        137.    Plaintiff and class members own Class Vehicles that experienced sunroof shattering

during the period of warranty coverage.

        138.    Mercedes breached its new vehicle limited warranty by failing to repair or replace

the sunroofs at no charge to Plaintiff and class members.

        139.    Mercedes’ breach of warranty deprived Plaintiff and class members of the benefit

of their bargain.

        140.    The amount in controversy of the Plaintiff’s individual claims meets or exceeds the

sum or value of $25.00. In addition, the amount in controversy meets or exceeds the sum or value



                                                   49
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 50 of 59 PageID: 50




of $50,000.00 (exclusive of interest and costs) computed on the basis of all claims to be determined

in this suit.

        141.    Mercedes has been afforded reasonable opportunity to cure its breaches of

warranty. Pursuant to the provisions of 15 U.S.C. § 2310(e), Plaintiff, on behalf of herself and

class members, has sent notice to Mercedes’ principal place of business to provide it with

reasonable opportunity to correct its business practices and cure its breach of warranties under the

MMWA. Mercedes has not cured the breach of warranty described above and continues to deny

warranty coverage when class members present their Class Vehicles for repair after their

panoramic sunroofs spontaneously shattered.

        142.    In addition, resorting to any informal dispute settlement procedure or affording

Mercedes another opportunity to cure its breach of warranty is unnecessary and futile. Any

remedies available through any informal dispute settlement procedure would be inadequate under

the circumstances, as Mercedes has repeatedly failed to disclose the panoramic sunroof defect or

provide repairs at no cost and, as such, has indicated no desire to participate in such a process at

this time. Any requirement under the MMWA or otherwise that Plaintiff or class members submit

to any informal dispute settlement procedure or otherwise affording Mercedes a reasonable

opportunity to cure its breach of warranty—that requirement is excused and/or has been satisfied.

        143.    As a direct and proximate result of Mercedes’ warranty breach, Plaintiff and class

members sustained damages and other losses to be determined at trial. Mercedes’ conduct

damaged Plaintiff and class members, who are entitled to recover damages, specific performance,

costs, attorneys’ fees, and other appropriate relief.




                                                  50
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 51 of 59 PageID: 51




                                         COUNT IV
                                     Unjust Enrichment
   (Plaintiff individually and on behalf of the New York Class and the New Jersey Class)

           144.   Plaintiff re-alleges and incorporates by reference the paragraphs above as if fully

set forth herein.

           145.   As described above, Mercedes through its associated dealerships sold Class

Vehicles to Plaintiff and class members even though the panoramic sunroofs installed in those

Class Vehicles were defective and posed a safety hazard. Mercedes, and its associated dealerships,

failed to disclose any knowledge of the sunroof defect and its attendant risks at the point of sale or

otherwise.

           146.   Mercedes, directly and/or indirectly through its authorized dealerships and repair

facilities, unjustly charges Plaintiff and class members for repairs and/or replacement of the

defective panoramic sunroofs without disclosing that the Defect is widespread and that the repairs

do not address the root cause of the Defect.

           147.   As a result of its acts and omissions related to the defective sunroofs, Mercedes

either directly and/or indirectly obtained monies that rightfully belong to Plaintiff and class

members.

           148.   Mercedes directly and/or indirectly appreciated, accepted, and retained the non-

gratuitous benefits conferred by Plaintiff and class members who, without knowledge of the

Defect, paid a higher price for their Class Vehicles than they were worth. Mercedes also, either

directly and/or indirectly, received monies for Class Vehicles that Plaintiff and class members

would not have otherwise purchased.

           149.   It would be inequitable and unjust for Mercedes to retain these wrongfully obtained

profits.



                                                   51
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 52 of 59 PageID: 52




        150.    Mercedes’ retention of these wrongfully-acquired profits would violate

fundamental principles of justice, equity, and good conscience.

                                          COUNT V
     Violations of the New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8-1, et seq.
                                          (“NJCFA”)
               (Plaintiff, individually and on behalf of the New Jersey Class)

        151.    Plaintiff re-alleges and incorporates by reference the paragraphs above as if fully

set forth herein.

        152.    The New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8-1, et seq. (“NJCFA”)

protects consumers against “any unconscionable commercial practice, deception, fraud, false

pretense, false promise, misrepresentation, or the knowing, concealment, suppression, or omission

of any material fact with intent that others rely upon such concealment, suppression or omission,

in connection with the sale or advertisement of any merchandise . . . .” N.J. Stat. Ann. § 56:8-2.

        153.    Plaintiff and New Jersey class members are consumers who purchased Class

Vehicles.

        154.    Plaintiff and New Jersey class members are residents of New Jersey and/or

purchased their Class Vehicles in New Jersey.

        155.    Mercedes, Plaintiff, and the New Jersey class members are “persons” within the

meaning of the New Jersey Consumer Fraud Act.

        156.    Mercedes advertises and sells the Class Vehicles in New Jersey.

        157.    In the course of business, Mercedes misrepresented, concealed, suppressed, and

omitted material facts concerning the Class Vehicles.

        158.    As described above, Mercedes misrepresented the safety, quality, and character of

its panoramic sunroofs at least through its advertising and warranty statements. These statements

are unlawful under the NJCFA whether Mercedes intended to mislead its consumers with them


                                                 52
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 53 of 59 PageID: 53




and/or whether Mercedes knew them to be false or misleading.

       159.    As described above, Mercedes also concealed, omitted, and/or suppressed the

defective nature of its panoramic sunroofs from its consumers, including Plaintiff. Mercedes’

advertising did not disclose the Defect. Mercedes did not inform any potential buyers of the Defect.

The sales person that sold Plaintiff her vehicle did not disclose the Defect. Even after purchase,

Mercedes took no steps to inform Plaintiff, or other class members, of the Defect. Mercedes

conduct is unlawful under NJCFA.

       160.    Mercedes had and has an ongoing duty to all Mercedes’ customers to disclose the

Defect. Mercedes represented to consumers the safety and quality of its product, despite knowing

that the panoramic sunroofs did not meet these standards. Mercedes was in the unique position of

knowing the true nature and defect in its panoramic sunroofs, was aware of incidents of its

panoramic sunroofs spontaneously exploding as well as the other numerous incidents involving

other automobile manufacturers. In addition, Mercedes has been aware of the NHTSA

investigation into the same since 2014 and has been a subject of the investigation since April 2016.

As shown by the information provided by Mercedes owners to NHTSA above, Mercedes has

received notice of the defective sunroofs since at least 2014, yet Mercedes never informed

consumers of the Defect and consumers had no way of knowing this on their own. In other words,

Plaintiff and class members had no way of discerning that Mercedes’ representations about its

panoramic sunroof were false and misleading due to Mercedes’ concealment, omissions, and

suppression. Plaintiff and class members did not and could not unravel Mercedes’ deception on

their own. In fact, it took NHTSA, KATRI, other manufacturer recalls, Mercedes blogs, and

internet forums to bring these issues to light.

       161.    By misrepresenting the nature and quality of its product, and failing to disclose the



                                                  53
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 54 of 59 PageID: 54




Defect or facts about the Defect, as described herein, known to Mercedes or available to Mercedes

upon reasonable inquiry, Mercedes deprived consumers of material facts about the safety,

functionality, quality, and character of the Class Vehicles. By failing to release material facts about

the Defect, Mercedes curtailed or reduced the ability of consumers to take notice of material facts

about their vehicle, and/or it affirmatively operated to hide or keep those facts from consumers.

       162.    As described above, Mercedes also concealed, omitted, and/or suppressed, its

responsibility and obligation to repair or replace the defective panoramic sunroofs under warranty

at no cost to Plaintiff or the other New Jersey class members.

       163.    Mercedes’ conduct as described herein is unethical, oppressive, or unscrupulous

and/or it presented a risk of substantial injury to consumers. Such acts are unfair practices in

violation of the NJCFA.

       164.    Mercedes knew or should have known that its conduct violated the NJCFA.

Negative publicity via NHTSA, trade magazines, and the internet regarding the panoramic sunroof

defect is now being disclosed. The value of the Class Vehicles has therefore greatly diminished.

In light of the stigma attached to those Class Vehicles by Mercedes’ conduct, they are now worth

significantly less than they otherwise would be worth.

       165.    Mercedes’ concealment of the panoramic sunroof defect was material to Plaintiff

and class members. Had Mercedes disclosed the panoramic sunroof defect at the point of sale,

Plaintiff and class members would not have purchased the Class Vehicles or would have paid

substantially less for them. In addition, they would not have suffered the economic damages they

sustained. Given Mercedes’ conduct, Plaintiff and the New Jersey class members did not receive

the benefit of their bargains.

       166.    Mercedes’ violations present a continuing risk to Plaintiff as well as the general



                                                  54
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 55 of 59 PageID: 55




public. Mercedes’ unlawful acts and practices complained of herein affect the public interest.

        167.    As a direct and proximate result of Mercedes’ violations of the NJCFA, Plaintiff

and class members have suffered ascertainable loss, injury-in-fact, and/or actual damage. Plaintiff

and class members who purchased or leased the Class Vehicles would not have purchased or leased

them at all and/or if the true nature of the defective panoramic sunroofs had been disclosed, they

would have paid significantly less for them. Plaintiff and class members also suffered diminished

value of their Class Vehicles, as well as lost or diminished use.

        168.    Mercedes is liable to Plaintiff and the New Jersey class members for damages in

amounts to be proven at trial, including attorneys’ fees, costs, and punitive damages, as well as

injunctive relief enjoining Mercedes’ unfair and deceptive practices, and any other just and proper

relief under the NJCFA.

                                            COUNT VI

   Violations of the New York General Business Law § 349, Unfair and Deceptive Trade
                                          Practices
                (Plaintiff individually and on behalf of the New York Class)

        169.    Plaintiff re-alleges and incorporates by reference the paragraphs above as if fully

set forth herein.

        170.    Pursuant to New York General Business Law (“GBL”) § 349, “[d]eceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any service in

this state are hereby declared unlawful.”

        171.    Plaintiff and class members are consumers who purchased Class Vehicles in the

State of New York.

        172.    Mercedes is engaged in trade or commerce in the State of New York, that was

consumer-oriented, in that Mercedes markets, distributes and sells the Class Vehicles in the state

of New York.

                                                 55
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 56 of 59 PageID: 56




       173.    In the course of business, Mercedes engaged in deceptive acts and practices in that

Mercedes misrepresented, concealed, suppressed, and omitted material facts concerning the Class

Vehicles.

       174.    As more full detailed above, Mercedes misrepresented the safety, quality, and

character of its panoramic sunroofs through, at minimum, advertising and warranty statements.

Mercedes also concealed, omitted, and/or suppressed the defective nature of the panoramic

sunroofs from consumers, including Plaintiff. Mercedes’ advertising did not disclose the Defect

and Mercedes did not inform any potential buyers of the Defect. The sales person that sold Plaintiff

her vehicle did not disclose the Defect. Even after purchase, Mercedes took no steps to inform

Plaintiff, or other class members, of the Defect. Mercedes’ conduct is unlawful because Mercedes

knew of the Defect prior to sale of the Class Vehicles.

       175.    Mercedes had and has an ongoing duty to all Mercedes’ customers to disclose the

Defect. Mercedes represented to consumers the safety and quality of its product, despite knowing

that the panoramic sunroofs did not meet these standards. Mercedes was in the unique position of

knowing that the manner in which the panoramic sunroofs were designed and manufactured was

defective and that the panoramic sunroofs were prone to spontaneous shattering. In addition,

Mercedes has been aware of the NHTSA investigation into the same since 2014 and has been a

subject of the investigation since April 2016. As shown by the information provided by Mercedes

owners to NHTSA above, Mercedes has received notice of the defective sunroofs since at least

2014, yet Mercedes never informed consumers of the Defect and consumers had no way of

knowing this on their own. In other words, Plaintiff and class members had no way of discerning

that Mercedes’ representations about its panoramic sunroof were false and misleading due to

Mercedes’ concealment, omissions, and suppression.



                                                 56
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 57 of 59 PageID: 57




       176.    By misrepresenting the nature and quality of its product, and failing to disclose the

Defect or facts about the Defect, as described herein, known to Mercedes or available to Mercedes

upon reasonable inquiry, Mercedes deprived consumers of material facts about the safety,

functionality, quality, and character of the Class Vehicles. By failing to release material facts about

the Defect, Mercedes curtailed and reduced the ability of consumers to take notice of material facts

about their vehicle, and it affirmatively operated to hide or keep those facts from consumers.

       177.    As described above, Mercedes also concealed, omitted, and/or suppressed, its

responsibility and obligation to repair or replace the defective panoramic sunroofs under warranty

at no cost to Plaintiff or the other class members.

       178.    Mercedes’ representations regarding and concealment of the panoramic sunroof

defect was material to Plaintiff and class members. Had Mercedes disclosed the panoramic sunroof

defect at the point of sale, Plaintiff and class members would not have purchased the Class

Vehicles or would have paid substantially less them. In addition, they would not have suffered the

economic damages sustained. Given Mercedes’ conduct, Plaintiff and class members did not

receive the benefit of their bargains.

       179.    Mercedes’ violations present a continuing risk to Plaintiff as well as the general

public. Mercedes’ unlawful acts and practices complained of herein affect the public interest.

       180.    As a direct and proximate result of Mercedes’ violations of GBL § 349, Plaintiff

and class members have suffered ascertainable loss, injury-in-fact, and/or actual damage. Plaintiff

and class members who purchased or leased the Class Vehicles would not have purchased or leased

them at all and/or if the true nature of the defective panoramic sunroofs had been disclosed, they

would have paid significantly less for them. Plaintiff and class members also suffered diminished

value of their Class Vehicles, as well as lost or diminished use.



                                                  57
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 58 of 59 PageID: 58




       181.      Mercedes is liable to Plaintiff and the New York class members for damages in

amounts to be proven at trial, including attorneys’ fees, costs, and punitive damages, as well as

injunctive relief enjoining Mercedes’ unfair and deceptive practices, and any other just and proper

relief under the NJCFA.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests the Court enter a judgment awarding the following relief:

       A.        An order certifying the proposed New York and New Jersey state classes and
                 appointing Plaintiff’s counsel to represent the classes;

       B.        An order awarding Plaintiff and class members their actual damages, punitive
                 damages, and/or any other form of monetary relief provided by law;

       C.        An order awarding Plaintiff and class members restitution, disgorgement, or other
                 equitable relief as the Court deems proper;

       D.        An order requiring Mercedes to adequately disclose and repair the defective
                 panoramic sunroofs;

       E.        An order awarding Plaintiff and class members pre-judgment and post-judgment
                 interest as allowed under the law;

       F.        An order awarding Plaintiff and class members reasonable attorneys’ fees and costs
                 of suit, including expert witness fees; and

       G.        An order awarding such other or further relief as this Court deems just and proper.

                                         JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury as to all issues so triable

under the law.

DATED: July 5, 2019                            Respectfully submitted,

                                               /s/ Mitchell M. Breit
                                               Mitchell M. Breit
                                               Eric S. Johnson (pro hac vice forthcoming)
                                               SIMMONS HANLY CONROY
                                               112 Madison Avenue, 7th Floor
                                               New York, New York 10016-7416


                                                  58
Case 2:19-cv-14723-MCA-LDW Document 1 Filed 07/03/19 Page 59 of 59 PageID: 59




                                   Telephone: (212) 784-6400
                                   Facsimile: (212) 213-5949
                                   mbreit@simmonsfirm.com
                                   ejohnson@simmonsfirm.com

                                   Gregory F. Coleman (pro hac vice forthcoming)
                                   Mark E. Silvey (pro hac vice forthcoming)
                                   Adam A. Edwards (pro hac vice forthcoming)
                                   GREG COLEMAN LAW PC
                                   First Tennessee Plaza
                                   800 S. Gay Street, Suite 1100
                                   Knoxville, TN 37929
                                   Telephone: (865) 247-0080
                                   Facsimile: (865) 522-0049
                                   greg@gregcolemanlaw.com
                                   mark@gregcolemanlaw.com
                                   adam@gregcolemanlaw.com

                                   Attorneys for Plaintiff




                                      59
